--------------------------------------------------------------------------------

Exhibit 10.24.5

FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER
LEASE AND CONSOLIDATION AND RESTATEMENT OF
BECKETT LAKE FACILITY MASTER LEASE
 
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AND CONSOLIDATION AND
RESTATEMENT OF BECKETT LAKE FACILITY MASTER LEASE (this "Amendment") is made and
entered into as of May 24, 2006 (the "Effective Date"), by and among HEALTH CARE
PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"), WESTMINSTER HCP, LLC,
a Delaware limited liability company ("Westminster HCP"), TEXAS HCP HOLDING,
L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF FLORIDA, LLC, a
Delaware limited liability company ("HCP AL") (HCP, Westminster HCP, Texas HCP,
and HCP AL shall be referred to herein, collectively, as their interests may
appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING, LLC, a Delaware
limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO, INC., a
California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH, L.L.C., a
New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE AT OCOEE,
INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT ORANGE, INC., a
Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE WILLIAM, INC.,
a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company ("Stafford LLC"), SUMMERVILLE AT
VOORHEES, L.L.C., a New Jersey limited liability company ("Voorhees LLC"),
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation ("Westminster Inc."),
SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited liability company
("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware limited liability
company ("Ocala West LLC"), SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware
limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P.,
a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE AT NEW PORT
RICHEY, LLC, a Delaware limited liability company ("New Port Richey LLC"),
SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company ("Lakeland
LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability company
("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware limited
liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a Delaware
limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"),
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP"), SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company
("Chestnut Hill LLC"), and SUMMERVILLE 9, LLC, a Delaware limited liability
company ("Summerville 9") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc.,
Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC, Westminster
Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New Port Richey
LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC, Lakeland Hills
LP, Irving LP, Chestnut Hill LLC, and Summerville 9 shall be collectively, and
jointly and severally, referred to herein as "Lessee"), on the other hand, with
respect to the following:

1

--------------------------------------------------------------------------------


 
RECITALS
 
A.            Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough
LLC,Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees
LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP,
New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice
LLC, Lakeland Hills LP, Irving LP, and Chestnut Hill LLC (collectively, and
jointly and severally, "Current Lessee"), as "Lessee", are parties to that
certain Amended and Restated Master Lease dated as of April 20, 2005 (the
"Original Master Lease"), as amended by that certain First Amendment to Amended
and Restated Master Lease dated as of September 1, 2005 (the "First Amendment"),
as further amended by that certain Second Amendment to Amended and Restated
Master Lease dated as of December 22, 2005 (the "Second Amendment"), and as
further amended by that certain Third Amendment to Amended and Restated Master
Lease dated as of January 31, 2006 (the "Third Amendment", and together with the
Original Master Lease, the First Amendment, and the Second Amendment, the
"Master Lease"), covering the Leased Property of twenty-two (22) mixed skilled
nursing and assisted living care Facilities located in California, Connecticut,
Florida, Maryland, New Jersey, Ohio, Texas and Virginia. All capitalized terms
used in this Amendment and not otherwise defined or modified herein shall have
the meanings assigned to such terms in the Master Lease.
 
B.            Pursuant to the teems of that certain Guaranty of Obligations
dated as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor,
Guarantor guaranteed the obligations of Current Lessee under the Master Lease,
all as more particularly described therein.
 
C.            HCP, as "Lessor," and Summerville 9, as "Lessee", are parties to
that certain Master Lease dated as of July 1, 2005, together with that certain
Capital Addition Project Work Letter of even date therewith and attached thereto
as Exhibit F (collectively, the "Beckett Lake Facility Master Lease"), covering
the Leased Property (the "Leased Property", as defined in the Beckett Lake
Facility Master Lease) of an assisted living care facility located in
Clearwater, Florida, and more commonly known as the Beckett Lake Lodge Facility.
 
D.            Pursuant to the twins of that certain Guaranty of Obligations
dated as of July 1, 2005 (as the same may have been amended or reaffirmed from
time to time in writing, the "Beckett Lake Facility Guaranty"), made by
Summerville Investors, LLC, a Delaware limited liability company ("Beckett Lake
Facility Guarantor") in favor of HCP, Beckett Lake Facility Guarantor guaranteed
the obligations of Summerville 9 under the Beckett Lake Facility Master Lease,
all as more particularly described therein.
 
E.             Effective immediately upon the Effective Date, (i) Lessor and
Lessee desire to amend and restate the Beckett Lake Facility Master Lease to
consolidate the same into the Master Lease and, accordingly, Lessor desires to
add the Beckett Lake Facility to the Leased Property under the Master Lease and
lease the same to Lessee, and Lessee desires to lease the same from Lessor; and
(ii) HCP and Summerville 9 desire to release the Beckett Lake Facility Guarantor
from all obligations under the Beckett Lake Facility Guaranty which accrue after
the Effective Date, each subject to the terms and conditions set forth herein.
 
F.             Lessor and Lessee desire to enter into this Amendment to
effectuate the matters set forth in the above Recitals, all as more particularly
described herein.

2

--------------------------------------------------------------------------------



AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lessor and Lessee hereby agree as follows:
 
1.             Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Beckett Lake Facility upon all of the
terms and conditions set forth in the Master Lease, as amended by this
Amendment. All references herein and in the Master Lease to a "Facility" or
"Facilities" shall mean each Facility (as defined in the Master Lease) together
with the Beckett Lake Facility.
 
2.             Joint and Several Liability of Lessee. From and after the
Effective Date, Summerville 9 shall (i) be jointly and severally liable for all
of the obligations of the "Lessee" under the Master Lease, as hereby amended,
and (ii) assume jointly and severally with Current Lessee, all obligations of
"Lessee" arising under the Master Lease, as hereby amended, on, prior to or
after the Effective Date.
 
3.             [Intentionally Omitted]
 
4.             Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)           New Definitions. Except as otherwise expressly provided or unless
 
the context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 4(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as amended by the First Amendment, the Second Amendment and the
Third Amendment) to read, in their entireties, as follows:
 
"Beckett Lake Facility: That certain Facility located in Clearwater, Florida."
 
"Beckett Lake Facility Buyer's Transaction Costs: The "Buyer's Transaction
Costs" as defined in the Beckett Lake Facility Contract of Acquisition."
 
"Beckett Lake Facility Capital Addition Project: The 'Capital Addition Project'
as defined in the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Capital Addition Project Completion Date: The `Completion
Date' as defined in the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Capital Addition Project Costs: The 'Capital Addition
Project Costs' as defined in the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Capital Addition Rent Reset Date: The earliest of (i) the
Beckett Lake Facility Capital Addition Project Completion Date and (ii) the
Beckett Lake Facility Outside Completion Date, irrespective of whether the
Beckett Lake Facility Capital Addition Project has been commenced or completed."

3

--------------------------------------------------------------------------------


 
"Beckett Lake Facility Contract of Acquisition: That certain contract of
acquisition dated July 1, 2005, by and between HCP, as 'Buyer', and Summerville
9, as `Seller', with respect to the Beckett Lake Facility."
 
"Beckett Lake Facility Escalator: An amount equal to the greater of (i)
Seventy-Five Percent (75%) of the applicable CPI Increase or (ii) Two and
Three-Quarters Percent (2.75%)."
 
"Beckett Lake Facility Excess Land Carry Allowance: The 'Excess Land Carry
Allowance' as defined in the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Excess Land Cost: The 'Excess Land Cost' as defined in
the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Excess Land Cost Rent Reset Date: The earliest of (i) the
Beckett Lake Facility Capital Addition Project Completion Date and (ii) July 1,
2007, irrespective of whether the Beckett Lake Facility Capital Addition Project
has been commenced or completed."
 
"Beckett Lake Facility Guaranty: As defined in the Recitals to this Amendment to
the Master Lease."
 
"Beckett Lake Facility Master Lease: As defined in the Recitals to this
Amendment to the Master Lease."
 
"Beckett Lake Facility Outside Completion Date: The 'Outside Completion Date' as
defined in the Beckett Lake Facility Work Letter."
 
"Beckett Lake Facility Purchase Price: The sum of (i) the Allocated Initial
Investment with respect to the Beckett Lake Facility, as increased each Lease
Year from and after the applicable Original Lease Commencement Date for such
Facility by the Fixed Adjustment Factor (cumulative and compounded) for such
Facility (and, as also increased by the Fixed Adjustment Factor on the date of
closing if Lessee's purchase of the Leased Property of such Facility occurs on
any day other than the first (1s1) day of a Lease Year with respect to such
Facility), plus (ii) the Beckett Lake Facility Excess Land Cost and Beckett Lake
Facility Excess Land Carry Allowance, each as increased each Lease Year
commencing upon the expiration of the first (15t) Lease Year immediately
following the Beckett Lake Facility Excess Land Cost Rent Reset Date, and upon
the expiration of each Lease Year thereafter, by the Fixed Adjustment Factor
(cumulative and compounded) for such Facility (and, as also increased by the
Fixed Adjustment Factor on the date of closing if Lessee's purchase of the
Leased Property of such Facility occurs on any day other than the first
(1st) day of a Lease Year with respect to such Facility), plus (iii) all Beckett
Lake Facility Capital Addition Project Costs (other than the Beckett Lake
Facility Excess Land Cost and Beckett Lake Facility Excess Land Carry Allowance)
paid, funded or accrued by Lessor under the Beckett Lake Facility Work Letter,
as increased each Lease Year commencing upon the expiration of the first
(15t) Lease Year immediately following the Beckett Lake Facility Capital
Addition Rent Reset Date, and upon the expiration of each Lease Year thereafter,
by the Fixed Adjustment Factor (cumulative and compounded) for such Facility
(and, as also increased by the Fixed Adjustment Factor on the date of closing if
Lessee's purchase of the Leased Property of such Facility occurs on any day
other than the first (1St) day of a Lease Year with respect to such Facility).
For purposes of this definition of "Beckett Lake Facility Purchase Price,"
"Fixed Adjustment Factor" shall mean Three Percent (3%); provided, however, that
if the closing of Lessee's purchase of the Leased Property of the Beckett Lake
Facility occurs on a date other than the first (1st) day of a Lease Year with
respect to such Facility, then such "Fixed Adjustment Factor" as of the date of
such closing shall mean Three Percent (3%) times a fraction, the numerator of
which equals the number of days elapsed in the Lease Year in which such closing
occurs, and the denominator of which is three hundred sixty (360)."

4

--------------------------------------------------------------------------------


 
"Beckett Lake Facility Put Event Price: The Beckett Lake Facility Purchase
Price."
 
"Beckett Lake Facility Rent Reset Lease Rate: On and as of the Beckett Lake
Facility Capital Addition Rent Reset Date, the greater of (i) 8.75% and (ii) the
ten-year U.S. Treasury Note rate published in the Wall Street Journal five (5)
Business Days prior to the Beckett Lake Facility Capital Addition Rent Reset
Date and quoting the rate as of the immediately prior Business Day, plus 4.25%."
 
"Beckett Lake Facility Work Letter: The Capital Addition Project Work Letter
(Beckett Lake Facility) of even date herewith by and between Lessor and Lessee,
and attached hereto as Appendix A and incorporated herein by this reference."
 
(b)           Supplemented Definitions. The following definitions appearing in
Article II of the Original Master Lease (as amended by the First Amendment, the
Second Amendment and the Third Amendment) shall be supplemented as follows:
 
Annual Minimum Capital Project Amount: With respect to the Beckett Lake
Facility, during each Lease Year with respect to such Facility, Forty-Six
Thousand Four Hundred Dollars ($46,400.00). Notwithstanding the foregoing,
Lessor and Lessee acknowledge that the initial Annual Minimum Capital Project
Amount for the Beckett Lake Facility represents an amount equal to (A) the
number of licensed units and/or beds located at such Facility times (B) Four
Hundred Dollars ($400.00). In the event that the number of licensed units for
the Beckett Lake Facility is increased or decreased in accordance with the terms
of the Master Lease, as hereby amended, including any increase attributable to
the Beckett Lake Facility Capital Addition Project, the Annual Minimum Capital
Project Amount for such Facility shall be increased, or decreased, as
applicable, by an amount equal to (1) the number of such licensed units
increased or decreased at such Facility times (2) Four Hundred Dollars
($400.00).
 
Annual Minimum Capital Project Amount Overage: With respect to the Beckett Lake
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for such
Facility in the immediately preceding two (2) Lease Years and for which Lessor
has received paid invoices, receipts or other commercially reasonable evidence
or supporting information as is customary to evidence such expenditures,
verifying the cost and payment of funding such Capital Projects, and an
Officer's Certificate certifying that the applicable item(s) of Capital Projects
have been completed, less (ii) the amounts disbursed by Lessor to Lessee from
any Replacement Reserve on account of such Capital Projects to such Facility in
accordance with the terms of Section 9.3.1 of the Master Lease, as hereby
amended, in excess of (b) the Annual Minimum Capital Project Amount for such
Facility for such prior two (2) Lease Year period.

5

--------------------------------------------------------------------------------


 
Fair Market Rental: With respect to the Beckett Lake Facility, the definition of
Fair Market Rental applicable to the Group 2 Facilities, the Group 3 Facilities,
the Group 4 Facilities, the Group 5 Facilities and the Chestnut Hill Facility,
but in each instance relating to the Beckett Lake Facility.
 
Lease Year: With respect to the Beckett Lake Facility, the first Lease Year for
such Facility shall be the period commencing on the applicable Restatement Date
with respect to such Facility and ending on the day immediately prior to the
next occurring Lease Year Reference Date, and each subsequent Lease Year for the
Beckett Lake Facility shall be each period of twelve (12) full calendar months
after the last day of the prior Lease Year; provided, however, that the last
Lease Year for the Beckett Lake Facility during the Term may be a period of less
than twelve (12) full calendar months and shall end on the last day of the Term
for such Facility.
 
Minimum Repurchase Price: With respect to the Beckett Lake Facility, the Minimum
Repurchase Price shall be equal to the Beckett Lake Facility Purchase Price.
 
Original Lease Commencement Date: With respect to the Beckett Lake Facility, the
"Original Lease Commencement Date" as set forth on Exhibit C to the Master
Lease, as hereby amended.
 
Restatement Date: With respect to the Beckett Lake Facility, the Effective Date
of this Amendment, which shall also be the commencement date of the Master
Lease, as hereby amended, with respect to the Beckett Lake Facility.
 
(c)           Definition of Lessee. The definition of "Lessee" appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
First Amendment, the Second Amendment and the Third Amendment) shall be further
amended and restated to have the meaning given to such term in the preamble of
this Amendment.
 
(d)           Amendment to Letter of Credit Amount. From and after the Effective
Date hereof, the percentage "7.7%" appearing in the definition of "Letter of
Credit Amount" in Article II of the Original Master Lease (as amended and
restated pursuant to the First Amendment, the Second Amendment and the Third
Amendment) shall read "7.1%". In addition, Lessor and Lessee hereby acknowledge
and agree that HCP shall release and return to Summerville 9 the cash security
deposit of $323,837.75 previously deposited by Summerville 9 with HCP pursuant
to Summerville 9's obligations under Article XXI of the Beckett Lake Facility
Master Lease.

6

--------------------------------------------------------------------------------


 
(e)           Leased Property; Term. The phrase "Group 1 Facilities and Group 2
Facilities, the Original Lease Commencement Date" appearing in the last
paragraph of Article I of the Original Master Lease (as amended by the First
Amendment, the Second Amendment and the Third Amendment) is hereby amended to
read "Group 1 Facilities, the Group 2 Facilities and the Beckett Lake Facility,
the Original Lease Commencement Date." In addition, the phrase "Original Leases
or hereunder" appearing in the last paragraph of Article I of the Original
Master Lease (as amended by the First Amendment, the Second Amendment and the
Third Amendment) is hereby amended to read "Original Leases, the Beckett Lake
Master Lease or hereunder."
 
(f)           Minimum Rent. With respect to the Beckett Lake Facility:
 
(i)             Subject to upward adjustment pursuant to clauses (ii), (iii) and
(iv) below, for the period from the Effective Date through the expiration of the
first (1st) Lease Year with respect to the Beckett Lake Facility, Lessee shall
pay to Lessor as monthly "Allocated Minimum Rent" for the Beckett Lake Facility
at the times and in the manner provided in Section 3.1 of the Master Lease, as
hereby amended, the amount allocated to and set forth or determined pursuant to
the formula opposite the Beckett Lake Facility on Exhibit C to the Master Lease,
as hereby amended. The first monthly payment of Allocated Minimum Rent for the
Beckett Lake Facility shall be payable on the Effective Date (prorated as to any
partial calendar month at the beginning of the Term with respect to such
Facility); to the extent any "Rent" (as defined in the Beckett Lake Facility
Master Lease) has been paid in advance to HCP by Summerville 9 and any portion
of such "Rent" is applicable to a period extending into the Term of the Master
Lease, as hereby amended, the applicable portion of such amounts paid shall be
credited to the total amount payable by Lessee as Allocated Minimum Rent for the
Beckett Lake Facility on the Effective Date; and
 
(ii)            Effective as of the Beckett Lake Facility Excess Land Cost Rent
Reset Date, the then monthly Allocated Minimum Rent with respect to the Beckett
Lake Facility shall be further increased by an amount equal to One-Twelfth
(1/12th) of the product of (i) the Beckett Lake Facility Excess Land Cost plus
the Beckett Lake Facility Excess Land Carry Allowance, times (ii) the Beckett
Lake Facility Rent Reset Lease Rate.
 
(iii)           Effective as of the Beckett Lake Facility Capital Addition Rent
Reset Date, the then monthly Allocated Minimum Rent with respect to the Beckett
Lake Facility shall be further increased by an amount equal to One-Twelfth
(1/12th) of the product of (i) the total of all Beckett Lake Facility Capital
Addition Project Costs (excluding the Beckett Lake Facility Excess Land Cost and
the Beckett Lake Facility Excess Land Carry Allowance) paid, funded or accrued
by Lessor under the Beckett Lake Facility Work Letter through the Beckett Lake
Facility Capital Addition Rent Reset Date, times (ii) the Beckett Lake Facility
Rent Reset Lease Rate.

7

--------------------------------------------------------------------------------


 
(iv)           Such monthly Allocated Minimum Rent with respect to the Beckett
Lake Facility shall also be increased from time to time on the date of any
payment, funding or accrual of any Beckett Lake Facility Capital Addition
Project Costs (excluding the Beckett Lake Facility Excess Land Cost and the
Beckett Lake Facility Excess Land Carry Allowance) pursuant to the Beckett Lake
Facility Work Letter following the Beckett Lake Facility Capital Addition Rent
Reset Date by One-Twelfth (1/12) of the product of (A) the amount of particular
payment, funding, or accrual by Lessor, times (B) the Beckett Lake Facility Rent
Reset Lease Rate. The increase in monthly Allocated Minimum Rent with respect to
the Beckett Lake Facility pursuant to clause (ii) and (iii) above or this clause
(iv) shall be prorated based upon the number of days for which the different
rental amounts apply.
 
(v)           In addition to the increases provided for in clauses (ii), (iii)
and (iv) above, commencing upon the expiration of the first (1st) Lease Year for
the Beckett Lake Facility and upon the expiration of each Lease Year thereafter
during the Fixed Term for the Beckett Lake Facility, the then current monthly
Allocated Minimum Rent for such Facility for such Lease Year shall be increased
by an amount equal to the Beckett Lake Facility Escalator.
 
(vi)           For the first (1st) Lease Year of each Extended Term for the
Beckett Lake Facility, if any, the monthly Allocated Minimum Rent for the
Beckett Lake Facility shall be equal to the greater of (a) the then current
monthly Fair Market Rental for such Facility and (b) the monthly Allocated
Minimum Rent payable for such Facility during the last Lease Year of the
immediately preceding Term, as increased by the Beckett Lake Facility Escalator.
 
(vii)          Commencing upon the expiration of the first (1st) Lease Year of
each Extended Term, if any, for the Beckett Lake Facility and upon the
expiration of each Lease Year thereafter during such Extended Term, the then
current monthly Allocated Minimum Rent for such Facility shall be increased by
an amount equal to the Beckett Lake Facility Escalator.
 
(viii)         The last paragraph of 3.1 of the Original Master Lease shall
apply with respect to any adjustment of the Allocated Minimum Rent with respect
to the Beckett Lake Facility pursuant to clauses (ii) through (vi) above.
 
(ix)           Lessee shall continue to pay all Minimum Rent with respect to the
balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease, as hereby amended.
 
(g)           Condition of the Leased Property. The phrase "the Group 1
Facilities and Group 2 Facilities, the Original Lease Commencement Date"
appearing in clause (i) and in clause (a) of Section 7.1 of the Original Master
Lease (as amended by the First Amendment, the Second Amendment and the Third
Amendment) is hereby amended to read "the Group 1 Facilities, the Group 2
Facilities and the Beckett Lake Facility, the applicable Original Lease
Commencement Date," in each instance.

8

--------------------------------------------------------------------------------


 
(h)           Exception to Prohibited Area. Notwithstanding anything to the
contrary in the Master Lease, as hereby amended, the Willis of Section 7.4.1 of
the Original Master Lease (as amended by the First Amendment, the Second
Amendment and the Third Amendment) shall not apply to that certain facility
located at 2750 Drew St., Clearwater, Florida, and more commonly known as
Summerville at Clearwater.
 
(i)            Maintenance and Repair. The phrase "the Group 1 Facilities and
Group 2 Facilities, the applicable Original Lease Commencement Date" appearing
in Section 9.1.1 of the Original Master Lease (as amended by the First
Amendment, the Second Amendment and the Third Amendment) is hereby amended to
read "the Group 1 Facilities, the Group 2 Facilities and the Beckett Lake
Facility, the applicable Original Lease Commencement Date." The phrase "Group 3
Facilities, the Restatement Date" appearing in Section 9.1.1 of the Original
Master Lease (as amended by the First Amendment, the Second Amendment and the
Third Amendment) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities and the Chestnut Hill Facility, the
applicable Restatement Date."
 
(j)            Capital Projects. The phrases "Group 3 Facilities, Group 4
Facilities, Group 5 Facilities and Chestnut Hill Facility" and "Group 3
Facility, Group 4 Facility, Group 5 Facility or Chestnut Hill Facility"
appearing a number of times in Section 9.3 of the Original Master Lease (as
amended by the First Amendment, the Second Amendment and the Third Amendment)
are hereby amended to read "Group 3 Facilities, Group 4 Facilities, Group 5
Facilities, Chestnut Hill Facility and Beckett Lake Facility" and "Group 3
Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility or Beckett
Lake Facility," respectively, in each instance.
 
(k)           Liens. The phrase "Group 1 Facilities and Group 2 Facilities, the
Original Lease Commencement Date, with respect to such Group 1 Facility or Group
2 Facility" appearing in Section 11.1 of the Original Master Lease (as amended
by the First Amendment, the Second Amendment and the Third Amendment) is hereby
amended to read "Group 1 Facilities, the Group 2 Facilities and the Beckett Lake
Facility, the applicable Original Lease Commencement Date, with respect to such
Group 1 Facility, Group 2 Facility, or Beckett Lake Facility."
 
(l)            Casualty. For purposes of Section 14.2.1 and 14.2.2 of the
Original Master Lease (as amended by the First Amendment, the Second Amendment
and the Third Amendment), the purchase price as provided therein with respect to
the Beckett Lake Facility shall be the greater of (i) the Beckett Lake Facility
Minimum Repurchase Price, and (ii) the Fair Market Value of the Beckett Lake
Facility immediately prior to such damage or destruction.
 
(m)           Condemnation. For purposes of Section 15.1.4 of the Original
Master Lease (as amended by the First Amendment, the Second Amendment and the
Third Amendment), Lessor shall be entitled to receive from any Award relating to
the Beckett Lake Facility, subject to the rights of Facility Mortgagees, no less
than the greater of (i) the Beckett Lake Facility Minimum Repurchase Price, and
(ii) the Fair Market Value of the Beckett Lake Facility immediately prior to the
institution of the Condemnation.

9

--------------------------------------------------------------------------------


 
(n)           Events of Default. The phrase "the Group 3 Facility Contract of
Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5
Facilities Contract of Acquisition and/or the Chestnut Hill Facility Contract of
Acquisition" appearing in each of Sections 16.1(a) and 16.1(k) of the Original
Master Lease (as amended by the First Amendment, the Second Amendment and the
Third Amendment) is hereby replaced with the phrase "the Group 3 Facility
Contract of Acquisition, the Group 4 Facilities Contract of Acquisition, the
Group 5 Facilities Contract of Acquisition, the Chestnut Hill Facility Contract
of Acquisition and/or the Beckett Lake Facility Contract of Acquisition."
 
(o)           Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Original Master Lease (as amended by the First Amendment, the Second
Amendment and the Third Amendment), the amount required to be paid by Lessee
upon any exercise of Lessor's rights to require Lessee to purchase the Beckett
Lake Facility following a Put Event pursuant to such Section shall be equal to
the Beckett Lake Facility Put Event Price for such Facility, plus, in any event,
all Rent then due and payable (excluding the installment of Minimum Rent due on
the purchase date) under the Master Lease, as hereby amended, with respect to
such Beckett Lake Facility.
 
(p)           Quiet Enjoyment. The phrase "Group 1 Facilities and the Group 2
Facilities, the Original Lease Commencement Date" appearing in Section 32.1 of
the Original Master Lease (as amended by the First Amendment, the Second
Amendment and the Third Amendment) is hereby amended to read "Group 1
Facilities, the Group 2 Facilities and the Beckett Lake Facility, the applicable
Original Lease Commencement Date." In addition, the phrase "Original Leases or
hereunder" appearing in Section 32.1 of the Original Master Lease (as amended by
the First Amendment, the Second Amendment and the Third Amendment) is hereby
amended to read "Original Leases, the Beckett Lake Master Lease or hereunder."
 
(q)           Lessee's Option to Purchase.
 
(i)             Section 35.1.5 of the Original Master Lease (as amended by the
First Amendment, the Second Amendment and the Third Amendment) is hereby further
amended to read, in its entirety, as follows:
 
"35.1.5                     Beckett Lake Facility. Provided no Event of Default
has occurred and is continuing hereunder, Lessee shall have the option to
purchase the Leased Property of the Beckett Lake Facility upon the expiration of
the tenth (10th) Lease Year of the Beckett Lake Facility, for an amount equal to
the Beckett Lake Facility Purchase Price."
 
(ii)            A new Section 35.1.6 is added to the Original Master Lease to
read, in its entirety, as follows:

10

--------------------------------------------------------------------------------



"35.1.6                     General. Lessee shall exercise the option(s) to
purchase the Leased Property set forth in Sections 35.1.1, 35.1.2, 35.1.3,
35.1.4 and/or 35.1.5 above, as applicable, by (i) opening an escrow (the
'Escrow') with and by depositing either (1) cash or (2) a letter of credit from
a financial institution and in form in each case acceptable to Lessor, the sum
of Two and One-Half Percent (2.5%) of (A) with respect to the Group 1
Facility(ies), the Minimum Repurchase Price, (B) with respect to the Group 3
Facilities and Group 4 Facilities, the sum of (x) the Group 3 Facility Purchase
Price for all of the Group 3 Facilities, plus (y) the Group 4 Facility Purchase
Price for all of the Group 4 Facilities (as reasonably estimated by Lessor with
respect to any Group 4 Facility for which the Group 4 Facility Purchase Price
has not yet been determined), (C) with respect to the Group 5 Facilities, the
Group 5 Facility Purchase Price for all of the Group 5 Facilities (as reasonably
estimated by Lessor with respect to any Group 5 Facility for which the Group 5
Facility Purchase Price has not yet been determined), (D) with respect to the
Chestnut Hill Facility, the Chestnut Hill Facility Purchase Price (as reasonably
estimated by Lessor with respect to such Facility if the Chestnut Hill Facility
Purchase Price has not yet been determined), and (E) with respect to the Beckett
Lake Facility, the Beckett Lake Facility Purchase Price (the 'Opening Deposit')
and a copy of this Lease with a national title company reasonably acceptable to
Lessor ("Escrow Holder") and giving written notice to Lessor of such deposit
with Escrow Holder no earlier than fifteen (15) months and not less than twelve
(12) months prior to the expiration of (v) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (w) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, (x) with respect to the Group 5 Facilities, the
tenth (10th) Lease Year of the Group 5 Facilities, (y) with respect to the
Chestnut Hill Facility, the tenth (10th) Lease Year of the Chestnut Hill
Facility and (z) with respect to the Beckett Lake Facility, the tenth (10th)
Lease Year of the Beckett Lake Facility, and (ii) delivering to Lessor
concurrent with such notice a reaffirmation of the Guaranty executed by
Guarantors stating, in substance, that Guarantors' obligations under the
Guaranty shall extend to the purchase contract formed by Lessor and Lessee upon
proper and timely exercise of such option. If Lessee shall not be entitled to
exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein provided, such option shall lapse and thereafter not be
exercisable by Lessee. No failure by Lessor to notify Lessee of any defect in
any attempted exercise of the foregoing option shall be deemed a waiver by
Lessor of the right to insist upon Lessee's exercise of such option in strict
accordance with the provisions hereof. In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
or within ten (10) days after the expiration of (i) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (ii) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, (iii) with respect to the Group 5 Facilities,
the tenth (10th) Lease Year of the Group 5 Facilities, (iv) with respect to the
Chestnut Hill Facility, the tenth (10th) Lease Year of the Chestnut Hill
Facility and (v) with respect to the Beckett Lake Facility, the tenth (10th)
Lease Year of the Beckett Lake Facility, but in all cases subject to any delays
resulting from (A) a cause described in Section 45.1.16 below or (B) Lessor's
breach of its obligations set forth in this Section 35 (the `Outside Closing
Date')."

11

--------------------------------------------------------------------------------


 
(r)            Exhibits and Schedules.
 
(i)             Supplements to Exhibit A. Exhibits A-23 attached hereto is
hereby appended to and shall become part of Exhibit A to the Master Lease, as
hereby amended.
 
(ii)            Replacement of Exhibit C and Schedule 7.4.1. Exhibit C and
Schedule 7.4.1 to the Original Master Lease (as amended by the First Amendment,
the Second Amendment and the Third Amendment) are hereby further amended and
replaced, in their entirety, with Exhibit C and Schedule 7.4.1 attached hereto,
respectively.
 
(iii)           Beckett Lake Facility Work Letter. Appendix A attached hereto is
hereby appended to and shall become part of the Master Lease, as hereby amended.
 
5.             Beckett Lake Facility Capital Addition Project.
 
(a)           Notwithstanding Section 10.1 of the Original Master Lease (as
amended by the First Amendment, the Second Amendment and the Third Amendment)
and subject to this Paragraph 5 of this Amendment, Lessor has agreed to fund the
construction of the Beckett Lake Facility Capital Addition Project in accordance
with and pursuant to the teems of the Master Lease, as hereby amended, and the
Beckett Lake Facility Work Letter. Lessee hereby covenants, agrees, and is
obligated to commence, complete and perform timely all obligations of Lessee
with respect to the Beckett Lake Facility Capital Addition Project as set forth
in and in accordance with the terms of the Beckett Lake Facility Work Letter.
Notwithstanding anything to the contrary in the Master Lease, as hereby amended,
the Beckett Lake Facility Capital Addition Project shall at all times be deemed
a "Capital Addition" for purposes of the Master Lease, as hereby amended, and
all amounts paid, funded or accrued by Lessor on account of the Beckett Lake
Facility Capital Addition Project pursuant to the Beckett Lake Facility Work
Letter shall be deemed for all purposes as Capital Addition Costs paid for by
Lessor under the Master Lease, as hereby amended.
 
(b)           Lessor and Lessee acknowledge and agree that the Beckett Lake
Facility Work Letter is intended to amend, restate and supersede in its
entirety, theoriginal Beckett Lake Facility Work Letter attached as Exhibit F to
the Beckett Lake Facility Master Lease (the "Original Beckett Lake Facility Work
Letter"), which shall be of no further force and effect as of the Effective
Date. Lessor and Lessee further acknowledge and agree that, notwithstanding
anything to the contrary in Section 10.3 of the Beckett Lake Facility Master
Lease, (i) the Beckett Lake Lodge Capital Addition Rent Reset Date (as defined
in the Beckett Lake Facility Master Lease) has not occurred, (ii) the Beckett
Lake Lodge Capital Addition Project Costs (as defined in the Beckett Lake
Facility Master Lease), including the Excess Land Cost (as defined in the
Original Beckett Lake Facility Work Letter), and Lessor's Work Letter Costs (as
defined in the Original Beckett Lake Facility Work Letter) have not yet been
paid, funded, or accrued (except with respect to the Excess Land Carry Allowance
(as defined in the Beckett Lake Facility Work Letter), which has accrued
interest since the applicable Original Lease Commencement Date with respect to
the Beckett Lake Facility at the Carry Rate (as defined in the Beckett Lake
Facility Work Letter) as provided in the Beckett Lake Facility Work Letter
attached hereto, and (iii) the Allocated Minimum Rent with respect to the
Beckett Lake Facility has not been increased on account thereof, as otherwise
provided in Section 10.3 of the Beckett Lake Facility Master Lease and otherwise
set forth in Exhibit E-1 thereto.

12

--------------------------------------------------------------------------------


 
6.             Reimbursement of Costs and Expenses. Lessor's costs and expenses,
including legal fees and expenses, incurred in connection with the review,
preparation, negotiation and documentation of this Amendment are and shall be
reimbursed to Lessor by Lessee. As of the date hereof, Lessor estimates such
costs and fees to be $, which amount shall be paid to Lessor concurrently with
Lessee's execution and delivery of this Amendment. In the event that the actual
costs and fees exceed such amount, such excess shall be paid to Lessor by Lessee
within ten (10) days after Lessor's delivery to Lessee of Lessor's invoice
therefore. Such reimbursement shall be deemed Rent under the Master Lease, as
hereby amended. In the event that such estimate exceeds the actual costs and
fees of Lessor, Lessor shall return such excess to Lessee.
 
7.             Representations and Warranties of Lessee. As of the Effective
Date hereof, each Lessee represents and warrants to the Lessor as follows:
 
(a)           Lessee is duly organized and validly existing under the laws of
its state of organizationifol  illation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.
 
(b)           This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
 
(c)           Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee's condition,
financial or otherwise, or Lessee's prospects or the Leased Property.

13

--------------------------------------------------------------------------------


 
(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
 
(e)           The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.
 
8.             Financing Statement Amendments. Lessee hereby authorizes Lessor
to file such financing statement amendments and other documents as may be
necessary or desirable to perfect or continue the perfection of Lessor's
security interest in the Collateral (including the Collateral relating to the
Beckett Lake Facility).
 
9.             Reaffirmation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.
 
10.           Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.
 
11.           Transfer Consideration. Lessor and Lessee acknowledge that (a) the
Transfer Consideration Facilities currently consist of the Group 1 Facilities
and the Group 2 Facilities only, (b) the Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility and the Beckett
Lake Facility are not deemed Transfer Consideration Facilities, and (c) Lessee
shall have no obligation to pay Transfer Consideration in connection with any
Transfer relating to such Group 3 Facilities, Group 4 Facilities, Group 5
Facilities, Chestnut Hill Facility or Beckett Lake Facility.
 
12.           Acknowledgements Regarding Determination of Purchase Price and Put
Event Price of Other Facilities.

14

--------------------------------------------------------------------------------


 
(a)           Facility Purchase Price. Lessor and Lessee hereby acknowledge and
agree that, notwithstanding anything to the contrary in the Original Master
Lease (as amended by the First Amendment, the Second Amendment, the Third
Amendment and the Fourth Amendment), for purposes of determining the Group 3
Facility Purchase Price, the Group 4 Facility Purchase Price (other than with
respect to the (West) Ocala Facility and the Houston Facility), the Group .5
Facility Purchase Price, and the Chestnut Hill Facility Purchase Price, in the
event the date of closing of Lessee's purchase of the Leased Property of any of
the Group 3 Facilities, the Group 4 Facilities (other than the (West) Ocala
Facility and the Houston Facility), the Group 5 Facilities, or the Chestnut Hill
Facility pursuant to the terms of the Master Lease, as hereby amended, occurs on
any day other than the first (1st) day of a Lease Year with respect to the
applicable Facility(ies), then the annually compounded return applicable for the
Lease Year in which such closing occurs shall be an amount equal to Three
Percent (3%) times a fraction, the numerator of which equals the number of days
elapsed in the Lease Year in which such closing occurs, and the denominator of
which is three hundred sixty (360).
 
(b)           Facility Put Event Price. Lessor and Lessee hereby further
acknowledge and agree that, notwithstanding anything to the contrary in the
Original Master Lease (as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment), for purposes of determining the
Group 3 Facility Put Event Price, the Group 4 Facility Put Event Price (other
than with respect to the (West) Ocala Facility and the Houston Facility), the
Group 5 Facility Put Event Price, or the Chestnut Hill Facility Put Event Price,
in the event the date of closing of Lessee's purchase of the Leased Property of
any of the Group 3 Facilities, the Group 4 Facilities (other than the (West)
Ocala Facility and the Houston Facility), the Group 5 Facilities, or the
Chestnut Hill Facility pursuant to the terms of the Master Lease, as hereby
amended, occurs on any day other than the first (1st) day of a Lease Year with
respect to the applicable Facility(ies), then for purposes of determining the
annually compounded return applicable for the Lease Year in which such closing
occurs:
 
(i)             the Group 3 Facility Escalator, Group 4 Facility Escalator with
respect to each Group 4 Acquisition Facility, Group 5 Facility Escalator or
Chestnut Hill Facility Escalator, as applicable, shall be an amount equal to the
greater of (A) Seventy-Five Percent (75%) of the Partial Lease Year CPI Increase
(as defined below) or (ii) Two and Three-Quarters Percent (2.75%) times a
fraction, the numerator of which equals the number of days elapsed in the Lease
Year in which such closing occurs, and the denominator of which is three hundred
sixty (360).
 
(ii)            the Group 4 Facility Escalator with respect to each Group 4
Transfer Facility shall be an amount equal to the lesser of (A) Five Percent
(5%) or (B) the greater of (1) the Partial Lease Year CPI Increase or (ii) Two
Percent (2%) times a fraction, the numerator of which equals the number of days
elapsed in the Lease Year in which such closing occurs, and the denominator of
which is three hundred sixty (360).

15

--------------------------------------------------------------------------------


 
For purposes of this Paragraph 12(b), the "Partial Lease Year CPI Increase"
shall mean the percentage increase, if any, in (i) the Cost of Living Index
published for the month which is two (2) months prior to the date of closing of
Lessee's purchase of the Leased Property of the applicable Facility, over (ii)
the Cost of Living Index published for the month which is two (2) months prior
to the commencement of the then current Lease Year with respect to such
Facility.
 
13.            Entire Agreement. The Master Lease, as hereby amended,
constitutes the entire agreement of the parties with respect to the subject
matter hereof, and may not be changed or modified except by an agreement in
writing signed by the parties. Lessor and Lessee hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
leasing of the Leased Property are merged into and revoked by the Master Lease,
as hereby amended. Without limiting the generality of the foregoing, any
exhibits, schedules or abstracts of the Beckett Lake Facility Master Lease (as
well as the Beckett Lake Facility Master Lease itself) and any other materials
prepared in connection with the Master Lease, as hereby amended, are hereby
merged into and revoked by the Master Lease, as hereby amended.
 
14.           Consolidation and Restatement of Beckett Lake Facility Master
Lease. This Amendment amends, consolidates, supersedes and restates, and the
Master Lease, as hereby amended, accordingly amends, consolidates, supersedes
and restates in its entirety, the Beckett Lake Facility Master Lease, and, to
the extent applicable, shall constitute an assignment by Summerville 9 of the
Beckett Lake Facility Master Lease to all parties constituting "Lessee"
hereunder, jointly and severally. Lessor, Current Lessee, and Summerville 9
acknowledge and agree that, effective as of the Effective Date, Lessee shall
continue to occupy the Leased Property of the Beckett Lake Facility pursuant to
the Beckett Lake Facility Master Lease, as amended, consolidated, superseded and
restated by the Master Lease, as hereby amended. Notwithstanding the foregoing
amendment, consolidation and restatement of the Beckett Lake Facility Master
Lease, the following obligations of Summerville 9 under the Beckett Lake
Facility Master Lease, prior to amendment, consolidation and restatement hereby,
shall be preserved and continue subsequent to amendment, consolidation and
restatement:
 
(a)           Summerville 9 shall remain responsible for and shall indemnify and
hold Lessor harmless from and against any and all claims, liabilities, damages,
actions and causes of action, costs and expenses, including attorneys' fees, for
which Summerville 9 is responsible pursuant to the Beckett Lake Facility Master
Lease and which accrue or have accrued on or before the Effective Date.
 
(b)           Summerville 9 shall remain responsible for all obligations of
"Lessee" under the Beckett Lake Facility Master Lease which have accrued on or
before the Effective Date until full and complete payment and/or performance of
the same.
 
15.           Beckett Lake Facility Guaranty. The Beckett Lake Facility
Guarantor under the Beckett Lake Facility Guaranty is hereby released from all
obligations under the Beckett Lake Facility Guaranty which accrue after the
Effective Date, but shall remain responsible for all obligations of "Guarantor"
under the Beckett Lake Facility Guaranty which have accrued on or before the
Effective Date until full and complete payment and/or perfollnance of the same.

16

--------------------------------------------------------------------------------



16.           Opinions of Counsel. As a condition to the effectiveness of this
Amendment, Lessor shall have received from Lessee within twenty (20) days of the
Effective Date an opinion or opinions of counsel to Lessee with respect to
matters relating to Lessee and the Lease, as hereby amended, addressed to
Lessor, in form and substance reasonably acceptable to Lessor.
 
17.           Scrivener's Corrections. The references to "Facility Mortgages" in
Paragraph 4(k) (Condemnation) of the First Amendment, Paragraph 4(k)
(Condemnation) of the Second Amendment, and Paragraph 4(k) (Condemnation) of the
Third Amendment shall be replaced with references to "Facility Mortgagees."
 
[Signatures on Next Page]

17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
 
HEALTH CARE PROPERTY INVESTORS, INC.,
     
a Maryland corporation
                         
By:
/s/ Paul Gallagher
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES
                         
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
                         
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
               
WESTMINSTER HCP, LLC,
     
a Delaware limited liability company
               
By:
HCPI/Tennessee, LLC,
       
a Delaware limited liability company,
       
its Sole Member.
               
By:
Health Care Property Investors, Inc.,
       
a Maryland corporation,
       
its Managing Member
               
By:
/s/ Paul Gallagher                                
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES
               
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
               
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
           

 
S-18

--------------------------------------------------------------------------------


 
LESSOR (Continued):
 
TEXAS HCP HOLDING, L.P.,
     
a Delaware limited partnership
               
By:
Texas HCP G.P., Inc.,
       
a Delaware corporation
               
By:
/s/ Paul Gallagher
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES
               
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
               
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
               
HCP AL OF FLORIDA, LLC,
     
a Delaware limited liability company
               
By:
Health Care Property Investors, Inc.,
       
a Maryland corporation,
       
its Managing Member
               
By:
/s/ Paul Gallagher                                
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES 
               
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
             
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
 

 
S-19

--------------------------------------------------------------------------------


 
LESSEE:
 
LH ASSISTED LIVING, LLC,
     
a Delaware limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
             
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT COBBCO, INC.,
     
a California corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
 Melanie Werdel
     
(print)
 

 
S-20

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT HILLSBOROUGH, L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
 (print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
 (print)
               
SUMMERVILLE AT OCOEE, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
 (signature)
     
Name:
Carol Phillips
     
 (print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-21

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT PORT ORANGE, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
 (print)
               
SUMMERVILLE AT PRINCE WILLIAM, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
 (print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
           

 
S-22

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT STAFFORD,  L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT VOORHEES, L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-23

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT WESTMINSTER,INC.,
     
a Maryland corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT PINELLAS PARK, LLC,
     
a Delaware limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-24

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT OCALA WEST, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
                /s/ Carol Phillips      
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at CY-Fair, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
Carol Phillips
     
(print)
                /s/ Melanie Werdel      
(signature)
     
Name:
Melanie Werdel
     
(print)
           

 
S-25

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT FRIENDSWOOD 
     
ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at Friendswood, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
 Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT NEW PORT RICHEY, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-26

--------------------------------------------------------------------------------




LESSEE (Continued):
 
SUMMERVILLE AT LAKELAND, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
                WITNESSES                 
/s/ Carol Phillips
     
(signature)
     
Name: 
Carol Phillips
     
(print)
             
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT ST. AUGUSTINE LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
                /s/ Melanie Werdel      
(signature)
     
Name:
 Melanie Werdel
     
(print)
 

 
S-27

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT OCALA EAST, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name: 
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name: 
Melanie Werdel
     
(print)
               
SUMMERVILLE AT VENICE, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
                /s/ Carol Phillips      
(signature)
     
Name: 
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name: 
Melanie Werdel
     
(print)
 

 
S-28

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT LAKELAND HILLS 
     
ASSOCIATES, L.P., 
     
a Delaware limited partnership 
                         
By:
Summerville at Lakeland Hills, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT IRVING ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at Irving, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
           



S-29

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT CHESTNUT HILL, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE 9, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name: 
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name: 
Melanie Werdel
     
(print)
 

 
S-30

--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee’s duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.



   
SUMMERVILLE SENIOR LIVING, INC., 
     
a Delaware corporation 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 



S-31

--------------------------------------------------------------------------------


 
CAPITAL ADDITION PROJECT WORK LETTER
(BECKETT LAKE FACILITY)
 
In connection with that certain Fourth Amendment to Amended and Restated Master
Lease and Termination of Beckett Lake Facility Master Lease, made and entered
into as of the date hereof (the "Fourth Amendment"), by and among HEALTH CARE
PROPERTY INVESTORS, INC., a Maryland corporation ("HCP"), WESTMINSTER HCP, LLC,
a Delaware limited liability company ("Westminster HCP"), TEXAS HCP HOLDING,
L.P., a Delaware limited partnership ("Texas HCP"), HCP AL OF FLORIDA, LLC, a
Delaware limited liability company ("HCP AL") (HCP, Westminster HCP, Texas HCP,
and HCP AL shall be referred to herein, collectively, as their interests may
appear, as "Lessor"), on the one hand, and LH ASSISTED LIVING, LLC, a Delaware
limited liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO, INC., a
California corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH, L.L.C., a
New Jersey limited liability company ("Hillsborough LLC"), SUMMERVILLE AT OCOEE,
INC., a Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT ORANGE, INC., a
Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE WILLIAM, INC.,
a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company ("Stafford LLC"), SUMMERVILLE AT
VOORHEES, L.L.C., a New Jersey limited liability company ("Voorhees LLC"),
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation ("Westminster Inc."),
SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited liability company
("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware limited liability
company ("Ocala West LLC"), SUMMERVILLE AT CY­FAIR ASSOCIATES, L.P., a Delaware
limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P.,
a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE AT NEW PORT
RICHEY, LLC, a Delaware limited liability company ("New Port Richey LLC"),
SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company ("Lakeland
LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability company
("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware limited
liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a Delaware
limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"),
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP"), SUMMERVILLE AT CHESTNUT HILL, LLC, a Delaware limited liability company
("Chestnut Hill LLC"), and SUMMERVILLE 9, LLC, a Delaware limited liability
company ("Summerville 9") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc.,
Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees LLC, Westminster
Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP, New Port Richey
LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, Venice LLC, Lakeland Hills
LP, Irving LP, Chestnut Hill LLC, and Summerville 9 shall be collectively, and
jointly and severally, referred to herein as "Lessee"), on the other hand to
which this Capital Addition Project Work Letter (this "Work Letter") is
attached, Lessor and Lessee hereby agree to the terms and conditions set forth
in this Work Letter relating to the construction, performance, and payment of
the Capital Addition Project (as defined below). The original Amended and
Restated Master Lease dated as of April 20, 2005, as amended by that certain
First Amendment to Amended and Restated Master Lease dated as of September 1,
2005, that certain Second Amendment to Amended and Restated Master Lease dated
as of December 22, 2005, that certain Third Amendment to Amended and Restated
Master Lease dated as of January 31, 2006, and the Fourth Amendment shall be
collectively referred to herein as the "Lease." Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the Lease.

32

--------------------------------------------------------------------------------


 
1.             Definitions. The definitions set forth in this Section 1 shall
apply with
 
respect to this Work Letter, the Capital Addition Project, and the Lease. For
all purposes of this Work Letter, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this Section 1
have the meanings assigned to them in this Section 1 and shall include the
plural as well as the singular; (ii) all references in this Work Letter to
designated "Sections" and other subdivisions are to the designated Sections and
other subdivisions of this Work Letter; (iii) the word "including" shall have
the same meaning as the phrase "including, without limitation," and other
similar phrases; and (iv) the words "herein," "hereof' and "hereunder" and other
similar words refer to this Work Letter as a whole and not to any particular
Section or other subdivision.
 
Architect: An architect and/or engineer selected by Lessee in connection with
the design and construction of the Capital Addition Project and approved by
Lessor, which approval shall not be unreasonably withheld or delayed so long as
such architect is licensed in the State and has experience with the type and
scope of the project for which he/she is being retained.
 
Beckett Lake Lodge Facility: The "Beckett Lake Facility," as defined in the
Lease, more commonly known as the Beckett Lake Lodge Facility and more
particularly described on Exhibit C to the Lease.
 
Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York are authorized,
or obligated, by law or executive order, to close.
 
Capital Addition Plans: (i) The final plans and specifications for the
construction/performance of the Capital Addition Project as prepared by the
Architect and approved by Lessor and (ii) all amendments, modifications and
supplements thereto which do not require the approval of Lessor or which have
been approved by Lessor subsequent to the approval of the plans and
specifications described in clause (i). Lessor's approval of such plans and
specifications shall not be unreasonably withheld or unduly delayed.
 
Capital Addition Project: Collectively, (i) all improvement work necessary to
complete a 32-unit/56-bed assisted living facility building expansion to the
Beckett Lake Lodge Facility for use and occupancy as such in accordance with the
Beckett Lake Lodge Facility's Primary Intended Use and (ii) related
infrastructure site improvements to the other Leased Improvements with respect
to the Beckett Lake Lodge Facility, in each case as more particularly depicted
on and to be constructed/performed in accordance with the Capital Addition
Plans, including (A) the fixtures referred to in and/or shown thereon, (B) to
the extent not shown on the Capital Addition Plans, additions to the parking
facilities so as to provide sufficient parking spaces to comply with all Legal
Requirements and as otherwise necessary for the operation of the Beckett Lake
Lodge Facility (including the Capital Addition Project) for its Primary Intended
Use, (iii) all Offsite Improvements and (iv) any and all site preparation,
landscaping and drainage works and all other improvements necessary to comply
with all Legal Requirements and/or for the operation of the Beckett Lake Lodge
Facility (including the Capital Addition Project) for its Primary Intended Use.

33

--------------------------------------------------------------------------------


 
Capital Addition Pro ect Rent Reset Date: The "Beckett Lake Facility Capital
Addition Rent Reset Date" as defined in the Lease.
 
Capital Addition Project Budget: A budget to be prepared by Lessee and approved
by Lessor on or promptly following the Effective Date, which budget shall
include (i) a detailed estimate report to be prepared by Lessee or its General
Contractor and delivered to and approved by Lessor, which report shall also
provide a detailed cost breakdown of all hard construction costs for the Capital
Addition Project and (ii) any other detailed budget information as Lessor may
reasonably request and approve from Lessee, including a further breakdown of
such hard construction costs to a level of detail that will allow Lessor to
determine the actual cost and percentage of completion of construction as of the
date of any Request for Advance. Lessor's approval of the Capital Addition
Project Budget shall not be unreasonably withheld or unduly delayed.
Notwithstanding anything to the contrary, in no event shall the Capital Addition
Project Budget exceed Lessor's Maximum Cost.
 
Capital Addition Project Costs: The Excess Land Cost and all the costs and
expenses incurred in connection with (i) the administration of this Work Letter
and in reviewing all diligence materials, documents and other information
relating to the Capital Addition Project; and (ii) the construction/performance
of the Capital Addition Project, as contemplated by the Capital Addition Project
Budget, including the costs of constructing/performing work depicted by the
Capital Addition Plans and otherwise in accordance with applicable provisions of
this Work Letter, the Excess Land Carry Allowance, a construction administration
allowance equal to $1,650.00 per month, an allowance for points under this Work
Letter in an amount equal to One and One-Half Percent (1.5%) of Lessor's Maximum
Costs as set forth in Section 2.3, and Construction Period Interest to be
accrued as a cost by Lessor, all as provided in Section 2.3 herein, the
development fee to be paid to Lessee pursuant to Section 2.4, costs for bonds,
costs and fees for surveys, costs for title work and premiums for title
insurance (including, if available, an endorsement to Lessor's existing Owner's
policy increasing the liability therefor by the total amount of the Capital
Addition Project Costs), environmental fees and expenses, architect fees,
engineering costs, Lessor's appraisal, accounting and legal fees, reasonable
travel expenses, the cost of purchase and installation of any fixtures or other
property included as part of the Capital Addition Project and all governmental
licenses and fees. Without limiting the foregoing, Capital Addition Project
Costs shall include all amounts funded, advanced or accrued by Lessor pursuant
to this Work Letter on account of the Capital Addition Project.
 
Carry Rate: For the period from the Original Lease Commencement Date with
respect to the Beckett Lake Lodge Facility to and until the expiration of the
first Lease Year with respect to such Facility, the "Carry Rate" shall be the
greater of (i) Seven Percent (7%) and (ii) the ten-year U.S. Treasury Note rate
published in the Wall Street Journal five (5) Business Days prior to the
Original Lease Commencement Date with respect to such Facility and quoting the
rate as of the immediately prior Business Day, plus Two and Seventy
One-Hundredths Percent (2.70%). If the ten-year U.S. Treasury Note rate is
discontinued prior to six (6) Business Days prior to the Original Lease
Commencement Date with respect to such Facility, then such calculation shall be
made instead by reference to a substitute rate selected by Lessor that is
comparable with the ten-year U.S. Treasury Note rate. Similarly, if the Wall
Street Journal is discontinued, a substitute publication selected by Lessor
shall be used. Commencing upon the expiration of the first Lease Year with
respect to the Beckett Lake Lodge Facility, and upon the expiration of each
Lease Year with respect to such Facility thereafter through the Excess Land Cost
Rent Reset Date, the then current Carry Rate shall be increased for the ensuing
Lease Year with respect to such Facility by the greater of (a) Two and Three
Quarter Percent (2.75%) and (b) Seventy-Five Percent (75%) of the applicable CPI
Increase.

34

--------------------------------------------------------------------------------


 
Completion Date: The date on which the construction/performance of the Capital
Addition Project has been completed such that Lessor has received the following:
(i) a certificate of substantial completion from the Architect in the faint
attached hereto as Attachment A, (ii) a certificate of occupancy or its
equivalent issued in accordance with all Legal Requirements and by the
appropriate Governmental Authority having jurisdiction over the Beckett Lake
Lodge Facility which permits the occupancy and use of the improvements
constructed as part of the Capital Addition Project and (iii) all other
licenses, authorizations and permits, if any, required by any Governmental
Authority for the use and operation of the Capital Addition Project as part of
the Beckett Lake Lodge Facility for its Primary Intended Use. For purposes of
this Work Letter, "substantially completed" shall mean that the improvements
being constructed/performed as part of the Capital Addition Project and all
other work which Lessee is obligated to perform under this Work Letter with
respect to the Capital Addition Project have been substantially completed in
accordance with the Capital Addition Plans and the applicable provisions of this
Work Letter and the Lease, except for Punch-List Items that remain to be
completed.
 
Construction Contracts: The contracts between Lessee and the General Contractor,
Lessee and the Architect and/or Lessee or any other contractor (including
subcontractors) relating to rendering of services or furnishing of materials in
connection with the construction/performance of the Capital Addition Project,
contracts between the General Contractor and any subcontractor and contracts
between any of the foregoing and any other Person relating to rendering of
services or furnishing of materials in connection with construction/performance
of the Capital Addition Project.
 
Construction Period Interest: An annual interest rate of One Percent (1.0%) over
the Prime Rate applied to the portion of the Lessor's Maximum Cost that is
disbursed, funded or accrued hereunder (including the accrued Excess Land Corny
Cost), as computed each month (but in no event greater than the maximum rate
then permitted under applicable law). Construction Period Interest shall be
calculated monthly in arrears based on a 360-day year for each applicable
period.
 
Effective Date: As defined in the Fourth Amendment.
 
Excess Land. The vacant land comprising a portion of the Leased Property of the
Beckett Lake Lodge Facility and consisting of approximately 6.0 acres.
 
Excess Land Carry Allowance. An annual interest rate equal to the applicable
Carry Rate applied to the Excess Land Cost, as computed each month (but in no
event greater than the maximum rate then permitted under applicable law). The
Excess Land Carry Allowance shall accrue monthly in arrears based on a 360 day
year.

35

--------------------------------------------------------------------------------


 
Excess Land Cost: An amount equal to One Million Five Hundred Thousand Dollars
($1,500,000).
 
Excess Land Cost Rent Reset Date. The "Beckett Lake Facility Excess Land Cost
Rent Reset Date" as defined in the Lease.
 
First Outside Funding Date: Seven (7) months following the Effective Date.
 
General Contractor: The general contractor selected by Lessee and approved by
Lessor in connection with the construction/performance of any approved Capital
Additions, including the Capital Addition Project, which approval of such
general contractor shall not be unreasonably withheld or delayed so long as such
general contractor has all required State and local licenses and permits, is
bondable and has sufficient experience with the size, type and scope of the
Capital Addition Project.
 
Governmental Authority: The United States, the state, county, city and political
subdivisions in which the Beckett Lake Lodge Facility is located or which
exercise jurisdiction over the Beckett Lake Lodge Facility or the
construction/perfoiniance of the Capital Addition Project, and any court
administrator, agency, department, commission, board, bureau or instrumentality
of any of them which exercises jurisdiction over the Beckett Lake Lodge Facility
or the construction/perfolinance of the Capital Addition Project.
 
Lessee's Certificate: A certificate of Lessee, in form and substance reasonably
satisfactory to Lessor, stating that to the best of Lessee's knowledge, all
labor and material bills of every kind and character incurred by Lessee to the
date of such affidavit in connection with the Capital Addition Project have been
paid in accordance with the payment provisions of the applicable Construction
Contracts except for permitted contests pursuant to Article XII of the Lease and
any unpaid bills to be paid from the proceeds of the current Request for
Advance, and that the builder's risk insurance described in Section 2.5(d)(i)
contains sufficient coverage for the construction/performance of the Capital
Addition Project, including the value of materials stored off the Leased
Property relating to the Beckett Lake Lodge Facility.
 
Lessor's Legal Costs: Collectively, the reasonable legal fees, expenses and
disbursements to counsel incurred by Lessor in connection with the
administration of this Work Letter and the review of diligence materials,
documents and other information relating to the Capital Addition Project or
otherwise required by this Work Letter.
 
Lessor's Maximum Cost: The sum of Ten Million Fifty-One Thousand Seven Hundred
Fifty-One and No/100ths Dollars ($10,051,751.00) (including the Excess Land
Cost).
 
Lessor's Work Letter Costs: Collectively, Lessor's Legal Costs and the other
fees and expenses of and disbursements made by Lessor in connection with the
administration of this Work Letter and the performance of its obligations
hereunder, including appraisal costs, engineering fees, accountants and other
professional fees, environmental audits and travel expenses.

36

--------------------------------------------------------------------------------


 
Major Subcontractors: Subcontractors, materialmen and other vendors with
Construction Contracts in excess of Twenty Thousand Dollars ($20,000.00).
 
Offsite Improvements: With respect to the Beckett Lake Lodge Facility, (i) any
streets, roads, walks, curbs and the like (whether or not ultimately dedicated
for public use and/or maintenances) necessary to provide access to public roads,
streets and highways, (ii) any improvements and other works necessary or
appropriate for the provision of utilities to the Capital Addition Project
and/or the existing Facility and (iii) any other improvements on property other
than the Land that are (A) required by Legal Requirements, (B) necessary for the
construction/performance of the Capital Addition Project in accordance with the
Capital Addition Plans and the applicable provisions of the Lease or this Work
Letter, and/or (C) necessary for operation of such Facility (including the
Capital Addition Project) for its Primary Intended Use.
 
Outside Completion Date: June I, 2009.
 
Prime Rate: As defined in the Lease.
 
Punch List Items: Minor details of construction, mechanical adjustments or
decorations which remain to be completed with respect to the Capital Addition
Project following the Completion Date and which do not (i) prevent the issuance
of a certificate of occupancy (or the local equivalent thereof) for the Capital
Addition Project and/or (ii) materially interfere with Lessee's use of the
Beckett Lake Lodge Facility (including the Capital Addition Project) for its
Primary Intended Use.
 
Remaining Funds: The unadvanced portion of Lessor's Maximum Cost, if any.

 
Request for Advance: Certificates of Lessee and, to the extent applicable, the
Architect, in each case on the appropriate American Institute of Architects
("AIA") form, including form G702 together with attached AIA foirn G703 (or
equivalent, which AIA form G703 or equivalent shall be modified to include
columns for the original estimate of scheduled values for each line item,
changes to the scheduled values for each line item and a revised scheduled value
for each line item after any such changes) and/or such other form(s) as Lessor
may hereafter reasonably request which shall: (i) set forth the Persons to whom
money is owed and the amount owed each; (ii) certify among other things that
such amounts represent payments due for services actually rendered or materials
actually acquired or furnished in connection with the construction/perfonnance
of the Capital Addition Project; (iii) state that the sum requested is Capital
Addition Project Costs within the Capital Addition Project Budget for such item
and that, in the opinion of the Architect (if any) and Lessee, the Remaining
Funds are sufficient to complete the Capital Addition Project pursuant to the
Capital Addition Plans and to pay for all labor, material and other expenses in
connection therewith; (iv) be accompanied by copies of billing statements, fee
schedules, documentation supporting costs for which funds are being requested,
copies of all subcontracts not previously submitted and vouchers or invoices
from the Persons named therein, in form reasonably satisfactory to Lessor; (v)
refer to an attached schedule, to be verified by the Architect (if any) or other
reliable Person reasonably acceptable to Lessor prior to the advance being
requested, identifying in a manner reasonably satisfactory to Lessor all
materials not yet affixed or incorporated into the Capital Addition Project but
which have been covered by certificates submitted to date, including the current
certificate; (vi) contain a statement, to be verified by the Architect (if any)
or other reliable Person reasonably acceptable to Lessor prior to the advance
being requested, that all such materials not yet affixed or incorporated into
the Capital Addition Project have been stored at the Leased Property relating to
the Beckett Lake Lodge Facility or at one or more other bonded locations
approved by Lessor identified therein (specifying the materials located at each
location) under adequate safeguards to minimize the possibility of loss, damage
or commingling with other materials or projects, and that builder's risk
insurance coverage for such materials stored off the Leased Property relating to
the Beckett Lake Lodge Facility is not less than the full insurable value of
such materials then being stored off the Leased Property relating to the Beckett
Lake Lodge Facility; and (vii) be accompanied by appropriate waivers of lien
rights (to the extent not previously received and approved by Lessor) with
respect to work and materials for which funds have already been advanced
pursuant to this Work Letter, or which were perfoinied or were supplied prior to
the Effective Date, executed by the General Contractor (if any) and all
contractors, subcontractors, mechanics and materialmen no more than one month in
arrears and who have furnished labor or material to date and whose charges are
or will be greater than Ten Thousand Dollars ($10,000.00) and, unless Lessee has
provided a statutory payment bond in accordance with applicable Legal
Requirements, by all other contractors, subcontractors, mechanics and
materialmen. Notwithstanding anything set forth herein to the contrary, the
Request for Advance for the first advance of funds by Lessor hereunder and for
each advance that is for an item on the Capital Addition Project Budget that is
not a hard cost shall mean such certificate with respect thereto as Lessor may
reasonably request. To the extent that any payment, funding or accrual of
Capital Addition Project Costs by Lessor hereunder is attributable or allocable
to one or more of the categories comprising the Capital Addition Project, Lessor
shall allocate such Capital Addition Project Costs among such categories as
Lessor shall reasonably determine.

37

--------------------------------------------------------------------------------


 
2.             Capital Addition Project. Without limiting any other obligation
or liability of Lessee under the Lease, the following shall apply with respect
to the Capital Addition Project and the construction/performance and funding
thereof:
 
2.1           Obligations of Lessee.
 
(a)           Construction/Performance of Capital Addition Project. Lessee shall
be responsible to arrange, supervise, coordinate and carry out all services
necessary for the construction, perfoiinance and completion of the Capital
Addition Project in accordance with the Capital Addition Plans and the
applicable provisions of this Work Letter, and Lessee undertakes and accepts
such responsibility with the understanding that all Capital Addition Project
Costs up to Lessor's Maximum Cost will be funded by Lessor to Lessee or its
designee pursuant to, but subject to the applicable terms of, this Section 2.
Lessee shall cause the Capital Addition Project to be completed substantially in
accordance with the Capital Addition Plans and the terms of the Construction
Contracts for an amount not to exceed the Lessor's Maximum Cost and the
Completion Date to occur by the Outside Completion Date. If and to the extent
total Capital Addition Project Costs exceed the Lessor's Maximum Cost, Lessee
shall pay and shall not be reimbursed for such excess. If and when total Capital
Addition Project Costs exceed Lessor's Maximum Cost, Lessee shall thereupon be
required to pay to Lessor (rather than accrue as an allowance) damages equal to
interest as an Additional Charge, at an annual rate of One Percent (1.0%) over
the Prime Rate (but in no event greater than the maximum rate then permitted
under applicable law, i.e., Construction Period Interest shall no longer accrue
pursuant to Section 2.3(c)) on Lessor's Maximum Cost. Said damages shall accrue
on a daily basis and be payable monthly in arrears based on a 360 day year, with
the first payment commencing on the last day of the month in which Lessor has
advanced to Lessee Lessor's Maximum Cost and thereafter shall continue on the
last day of each subsequent month until the Capital Addition Project Rent Reset
Date (prorated for any partial month). If total Capital Addition Project Costs
do not exceed Lessor's Maximum Cost, Lessee shall not be entitled to any portion
of the difference between Lessor's Maximum Cost and total Capital Addition
Project Costs.

38

--------------------------------------------------------------------------------



 
(b)           Duties and Responsibilities. Without limiting Lessee's obligations
under the Lease, the duties and responsibilities of Lessee with respect to the
Capital Addition Project shall specifically include the following:
 
(i)             To prepare the Capital Addition Project Budget;
 
(ii)            Subject to the other provisions of this Work Letter, to
negotiate and enter into Construction Contracts and other agreements necessary
for construction/performance of the Capital Addition Project in accordance with
the Capital Addition Plans, which such contracts, by their terms, may be
assigned by Lessee to Lessor;
 
(iii)           To establish operating procedures and a system of records and
accounts suitable for record keeping during construction/performance
satisfactory to Lessor;
 
(iv)           To administer and monitor the performance under all Construction
Contracts and other agreements relating to the construction/performance of the
Capital Addition Project and the monthly reporting of the status of estimated
costs of completing the same in relation to the Capital Addition Project Budget
and other applicable budgets;
 
(v)            To manage and coordinate any contractors, engineers and other
consultants and monitor their compliance with their respective contracts or
agreements;
 
(vi)           To monitor and review and, when necessary in the reasonable
business judgment of Lessee, propose changes in the Capital Addition Plans or in
any budget relating to the construction/performance of the Capital Addition
Project;
 
(vii)          To review and make a recommendation to Lessor with respect to
payment of all applications for payment under the Construction Contracts and
other agreements relating to the construction/performance of the Capital
Addition Project and make payments of any and all bills, invoices or other
matters calling for payment by Lessee or Lessor or for the Lessor's account to
the extent provided to Lessee in connection with the construction/performance of
the Capital Addition Project, all in accordance with the provisions of this
Section 2;

39

--------------------------------------------------------------------------------



(viii)         To coordinate with the Architect and any inspecting engineer
employed by Lessor in the performance of periodic inspections of the Property in
order to confirm that the materials furnished and work performed are in
accordance with the Capital Addition Plans and that the work on the Capital
Addition Project is progressing on schedule;
 
(ix)           To stop the work and cause the correction of any defect in the
materials or workmanship furnished by any contractor or of any failure by any
contractor to perform its obligations under its Construction Contract and to
promptly inform Lessor of any instances of faulty materials and/or workmanship;
 
(x)            To make available to Lessor, upon request, the identities of and
copies of contracts with all subcontractors and any other Person supplying labor
or materials for the construction/performance of the Capital Addition Project;
and
 
(xi)           To use good faith efforts to obtain all approvals necessary to
construct/perform the Capital Addition Project and to operate the Facility for
its Primary Intended Use.
 
(c)           Performance of Duties. Lessee agrees that, subject to the
performance by Lessor of its obligations under this Section 2, Lessee shall act
in good faith with prudence and diligence in performing its duties and
responsibilities under this Work Letter, with respect to the Capital Addition
Project.
 
2.2    Completion Guarantee.
 
(a)           Construction and Cost Guarantee. Lessee unconditionally guarantees
to Lessor (i) the construction/perfonnance of the Capital Addition Project in
accordance with the Capital Addition Plans and all covenants and obligations of
Lessee under the Lease and this Work Letter, by the Outside Completion Date
(subject only to the performance by Lessor of its obligations under this Section
2) and (ii) the payment without demand, and without right to reimbursement
therefor, of all development, construction and related costs of the Capital
Addition Project incurred for any reason whatsoever in excess of the Lessor's
Maximum Cost.
 
(b)           Failure to Construct. If for any reason or under any contingency
any contractor shall default under a Construction Contract, fail to commence, or
abandon construction of, the Capital Addition Project, or fail to complete the
Capital Addition Project within the maximum construction time in accordance with
the terms of the Construction Contracts, then in any such event, without the
need of any demand by Lessor, Lessee shall assume from such contractor(s) all
responsibility for and control over the construction, perfoiniance and
completion of the Capital Addition Project and shall cause the Capital Addition
Project to be fully completed in accordance with this Work Letter on or before
the Outside Completion Date, other than Punch List Items. Without limiting any
other right or remedy of Lessor under the Lease, if Lessee fails to complete the
Capital Addition Project in accordance with the Capital Addition Plans prior to
the Outside Completion Date other than the Punch List Items, Lessor, at Lessor's
option, shall have the right to complete the Capital Addition Project in
accordance with the Capital Addition Plans and expend such sums as Lessor
reasonably deems proper in order so to complete the Capital Addition Project.
The amount of any and all expenditures made by Lessor pursuant to this clause
(b) which, when combined with all Capital Addition Project Costs previously
funded by Lessor, are in excess of Lessor's Maximum Cost, shall be due and
payable by Lessee to Lessor upon five (5) Business Days' notice by Lessor as an
Additional Charge, together with interest thereon from the date of such
expenditure to the date paid by Lessee at the Overdue Rate (but in no event
greater than the maximum rate of interest then permitted by law). Said interest
shall accrue on a daily basis. Upon any assumption by Lessor of the obligation
to complete the Capital Addition Project as provided herein, Lessee shall
forthwith surrender and deliver to Lessor, or Lessor's designee, any funds which
have been received from Lessor but have not been disbursed by Lessee, and all
records, plans, specifications, permits and other governmental approvals,
purchase agreements, contracts, receipts for deposits, unpaid bills and all
other records, papers and documents in the possession of Lessee relating to the
Capital Addition Project.

40

--------------------------------------------------------------------------------


 
(c)           Completion of Punch List Items. All Punch List Items, other than
those reasonably requiring more than thirty (30) days to complete due to long
scheduling or ordering time or other reasonable factors, shall be completed
within thirty (30) days after the Completion Date, but in no event later than
thirty (30) days after the Outside Completion Date. Any Punch List Items
reasonably requiring more than thirty (30) days to complete shall be diligently
pursued and completed as promptly as practicable, but in no event later than
sixty (60) days after the Outside Completion Date.
 
2.3           Treatment of Accrued Amounts. Lessor and Lessee acknowledge that
Lessor is funding the Capital Addition Project Costs and supervising the
construction of the Capital Addition Project for its own account, and that if
Lessor were to obtain funds from a third-party lender or a third-party manager
were to supervise the construction, Lessor would be required to pay various
amounts as fees or interest to such lender or manager, as applicable.
Accordingly, Lessor and Lessee agree that for purposes of determining the
Capital Addition Project Costs, the cost of the Capital Addition Project shall
be deemed to include such amounts that would have been payable by Lessor had the
construction been funded and supervised by a third party, provided, however,
that, except as otherwise provided herein, no such amounts actually shall be
paid by Lessee to Lessor. The amounts described in the preceding sentence shall
include the following:
 
(a)           Construction Administration. From and after the Effective Date
until the Completion Date, an allowance for construction administration equal to
$1,650.00 per month for the costs associated with the administration of the
provisions of this Work Letter and the making of advances hereunder. Such amount
shall be included within Capital Addition Project Costs and shall be a line item
on the Capital Addition Project Budget.
 
(b)           Allowance for Points. On the Effective Date, an allowance for
points under this Work Letter in an amount equal to One and One-Half Percent
(1.5%) of Lessor's Maximum Costs. Such amount shall be included within Capital
Addition Project Costs and shall be a line item on the Capital Addition Project
Budget.

41

--------------------------------------------------------------------------------



(c)           Construction Period Interest. Except as otherwise provided in
Section 2.1(c), from and after the Effective Date until the Completion Date, an
allowance equal to the Construction Period Interest. Such amount shall be
included within the Capital Addition Project Costs and shall be a line item on
the Capital Addition Project Budget.
 
(d)           Excess Land Carry Allowance. From and after the Original Lease
Commencement Date with respect to the Beckett Lake Lodge Facility until the
Excess Land Cost Rent Reset Date, an allowance equal to the Excess Land Carry
Allowance. Such amount shall be included within the Capital Addition Project
Costs and shall be a line item on the Capital Addition Project Budget.
 
2.4           Development Fee. For services previously performed by and to be
performed by Lessee in order to enable Lessee to perform its obligations under
this Work Letter, Lessor shall pay to Lessee a development fee equal to Two
Percent (2%) of the lesser of (i) all Capital Addition Project Costs and (ii)
Lessor's Maximum Costs. The development fee will be payable to Lessee
Twenty-Five Percent (25%) with the first advance of funds by Lessor hereunder
following the date Lessee commences construction of the Capital Addition
Project, Twenty-Five Percent (25%) with the advance of funds by Lessor hereunder
immediately following the date that Lessee achieves Fifty Percent (50%)
completion of the Capital Project, and the balance shall be paid with the final
advance of funds by Lessor hereunder following the Completion Date. For purposes
of this Section 6.1, the phrase "commences construction" shall mean the date
Lessee first commences physical site work in connection with the construction of
the Capital Project. Such development fee shall be included within Capital
Addition Project Costs and shall be a line item on the Capital Addition Project
Budget. Notwithstanding the foregoing, in no event shall Lessee be entitled to
receive any portion of the development fee if the payment of such portion would
cause the total of all Capital Addition Project Costs funded or accrued by
Lessor hereunder to exceed Lessor's Maximum Cost or at any time after an Event
of Default has occurred and is continuing under the Lease. For the sole purpose
of estimating the amount Lessor shall pay to Lessee for each of the first two
installments of the development fee pursuant to this Section 2.4, said
installments will be based on Two Percent (2%) of Lessor's Maximum Costs.
 
2.5           Other Covenants of Lessee.
 
(a)           Construction/Performance of the Capital Addition Project.
Construction/performance of the Capital Addition Project will be prosecuted by
Lessee in accordance with the Capital Addition Plans in a good and workmanlike
manner and in accordance with sound building and engineering practices and all
applicable Legal Requirements and all restrictive covenants affecting the Leased
Property relating to the Beckett Lake Lodge Facility. All materials, fixtures or
articles used in the construction/performance of the Capital Addition Project,
or to be used in the operation thereof shall be substantially in accordance with
the Capital Addition Plans as approved by Lessor. Lessee shall ensure that no
asbestos or asbestos-containing materials or other Hazardous Substances will be
contained in the completed Capital Addition Project. Lessee will complete the
construction/performance of the Capital Addition Project substantially in
accordance with the Capital Addition Plans on or before the Outside Completion
Date, free and clear of liens or claims for liens for material supplied and for
labor or services performed in connection with the construction of the Capital
Addition Project (except for permitted contests pursuant to Article XII of the
Lease).
 
42

--------------------------------------------------------------------------------


 
(b)           Legal Requirements. Lessee will cause all Legal Requirements and
all restrictive covenants affecting the Leased Property to be complied with
promptly, and Lessor will be furnished, on demand, evidence of such compliance.
 
(c)           Change Orders, Defects.
 
(i)             Lessee may, without obtaining the prior written approval of
Lessor, change the Capital Addition Plans, permit the Capital Addition Plans to
be changed or permit construction/performance of the Capital Addition Project
other than in accordance with the Capital Addition Plans; provided, however,
that if (1) any such change would (w) change the basic structure or character of
the Beckett Lake Lodge Facility; (x) change the appearance of the Beckett Lake
Lodge Facility; (y) change or reduce the quality of the basic building systems,
including the mechanical, electrical, sprinkler, plumbing, life-safety, heating,
air conditioning and ventilation systems within the Beckett Lake Lodge Facility
or (z) result in an item of the Capital Addition Project not being performed,
(2) any single change in the Capital Addition Plans involves an amount in excess
of Ten Thousand Dollars ($10,000.00), (3) any number of changes in the Capital
Addition Plans involves in the aggregate an amount not in excess of Twenty-Five
Thousand Dollars ($25,000.00), or (4) any such change in the Capital Addition
Plans which results in the Capital Addition Project Costs exceeding the Lessor's
Maximum Cost, then in any such event Lessee must obtain the prior written
approval of Lessor prior to implementing such change, which approval may be
given or withheld in the sole and absolute discretion of Lessor.
 
(ii)            Lessee will at its sole cost and expense and not as part of the
Capital Addition Project Costs correct or cause to be corrected any defect in
the Capital Addition Project or any departure from the Capital Addition Plans
not approved by Lessor or permitted herein without such approval or any
encroachment by any part of the Capital Addition Project on or over any building
lines, easements, property lines or other restricted areas which any survey or
inspection reflects.
 
(d)           Construction Insurance. To the extent not already maintained or
covered by Lessee pursuant to Article XIII of the Lease, Lessee will at all
times maintain or cause to be maintained the following insurance during the
construction/performance of the Capital Addition Project (including through the
date of completion of the Punch List Items):
 
(i)             Builder's risk insurance covering the construction/performance
of the Capital Addition Project, in a face amount of not less than the full
insurable value of the Capital Addition Project and materials supplied in
connection therewith, with appropriate provisions made to include coverage of
materials stored off the Leased Property relating to the Beckett Lake Lodge
Facility in an amount not less than the full insurable value of such materials
stored off the Leased Property relating to the Beckett Lake Lodge Facility from
time to time.

43

--------------------------------------------------------------------------------



(ii)           Errors and omissions insurance by any Architect in an amount at
least equal to One Million Dollars ($1,000,000) which can be applied to the
construction/performance of the Capital Addition Project, covering the entire
period of design and construction/performance of the Capital Addition Project,
including completion of the Punch-List Items.
 
(iii)           Workers' compensation coverage and any other insurance coverage
required by Legal Requirements for all Persons employed in connection with the
Capital Addition Project in accordance with all Legal Requirements.
 
All such insurance maintained or caused to be maintained by Lessee pursuant to
clauses (i), (ii), and (iii) of this clause (d) shall be on an occurrence (as
opposed to claims made) basis and shall name Lessor as an additional insured.
All insurance maintained or caused to be maintained by Lessee pursuant to clause
(i) of this clause (d) shall name Lessee, Lessor and any General Contractor or
other contractor, jointly, as loss payee. In addition, all such insurance to be
maintained or caused to be maintained by Lessee shall otherwise, to the extent
applicable, comply with the provisions of and shall be in addition to the
insurance specified in Article XIII of the Lease.
 
(e)           Performance and Payment Bond. Lessee shall procure or cause to be
procured a performance and payment bond for the total amount of the hard
construction costs (including labor and materials) to be set forth in the
Capital Addition Project Budget. Such performance and payment bonds shall name
Lessor as an additional obligee and be in form and substance and from an
institution reasonably satisfactory to Lessor.
 
Indemnification. Without in any way limiting any other indemnification
obligation of Lessee under the Lease, and notwithstanding the existence and
without regard to the policy limits of any insurance required to be maintained
pursuant to the Lease or subsection (d) above and notwithstanding the existence
and without regard to the amount of bond required pursuant to subsection (s)
above, Lessee shall protect, defend, indemnify and hold harmless Lessor from and
against, and reimburse Lessor for, any and all actions, causes of action,
obligations, actual damages, penalties, suits, debts, losses, costs, expenses,
liabilities, claims or demands whatsoever, at law or in equity (including
reasonable attorneys' fees and expenses and Environmental Costs imposed on,
incurred by or asserted against Lessor in connection with or with respect to the
construction/perfoimance of the Capital Addition Project and any loss in value
of or title to the Leased Property of the Beckett Lake Lodge Facility resulting
therefrom, including arising from:
 
(i)            any breach of any of the provisions of this Work Letter by
Lessee;
 
(ii)           any misstatements or inaccuracies made by or on behalf of Lessee
contained within or other matters arising out of any applications for building,
foundation, grading or other permits and/or authorizations necessary for the
construction/performance of the Capital Addition Project, including those
required for the use and operation of the Beckett Lake Lodge Facility for its
Primary Intended Use, whether filed or submitted to the applicable Governmental
Authority in the name of Lessor or Lessee; or
 
44

--------------------------------------------------------------------------------


 
(iii)           any act or omission of Lessee, the Architect, the General
Contractor, or any other contractor, subcontractor or supplier of materials or
other Person in connection with the construction/performance of the Capital
Addition Project.
 
(g)           Liens on Materials. Lessee shall not at any time during the
performance of the work, make or cause to be made, or permit any General
Contractor or any other contractor to make, any contract for materials or
equipment of any kind or nature whatsoever to be incorporated in or to become a
part of the Leased Property relating to the Beckett Lake Lodge Facility, title
to which is not good or which is subject to any lien or title retention
arrangement other than inchoate mechanic's liens. Lessee will deliver to Lessor,
on demand, true copies of any contracts, bills of sale, statements, receipted
vouchers, or agreements, under which Lessee claims title to any materials,
fixtures, or articles used in the construction/perfoimance of the Capital
Addition Project.
 
(h)           Storage of Materials. Lessee will cause all materials acquired or
furnished in connection with the construction/performance of the Capital
Addition Project, but not affixed or incorporated into the Leased Property
relating to the Beckett Lake Lodge Facility, to be stored at the Leased Property
relating to the Beckett Lake Lodge Facility or at bonded locations reasonably
approved by Lessor, in each case under adequate safeguards to minimize the
possibility of loss, theft, damage or commingling with other materials or
projects. Lessee will employ suitable means to protect from theft or vandalism
the Leased Property relating to the Beckett Lake Lodge Facility and ail tools
and building materials stored on the Leased Property relating to the Beckett'
Lake Lodge Facility.
 
(i)           Inspections. Without limiting any of Lessor's rights or remedies
under the Lease, at any time during regular business hours and upon reasonable
oral or written notice to Lessee, Lessor and/or its representatives will be
permitted to enter upon the Leased Property relating to the Beckett Lake Lodge
Facility and any other location where materials for the Capital Addition Project
are being stored to inspect the same and all materials to be used in the
construction/performance thereof, and to examine all detailed plans and shop
drawings which are or may be kept at the construction site, provided that in so
doing, Lessor shall not unreasonably interfere with the construction/performance
of the Capital Addition Project. Upon request, Lessor will be furnished with
reasonable information regarding the construction/performance of the Capital
Addition Project from Lessee, any Architect, any General Contractor and any
-other contractors or subcontractors.
 
Notices. Without limiting any other obligation of Lessee under the Lease, Lessee
will furnish Lessor with a copy of any (A) notice or claim made by any
Governmental Authority pertaining to the Leased Property relating to the Beckett
Lake Lodge Facility, (B) any notice of any termination, late payment or other
material aspect of any Construction Contract involving more than Ten Thousand
Dollars ($10,000.00), together with a copy of each such Construction Contract
and (C) any fire, casualty, notice of any condemnation or other event materially
affecting the Leased Property relating to the Beckett Lake Lodge Facility.

45

--------------------------------------------------------------------------------


 
(k)           Use of Funds, Deficiency.
 
(i)            Lessee shall expend all the proceeds of each advance hereunder
for Capital Addition Project Costs in amounts and for the purposes to be
provided in the Capital Addition Project Budget and for no other purpose
whatsoever.
 
(ii)           Lessee will promptly advise Lessor if and when (1) Capital
Addition Project Costs shall exceed or appear likely to exceed the Lessor's
Maximum Cost or (2) Capital Addition Project Costs with respect to any
particular item to be included in the Capital Addition Project Budget shall
exceed or appear likely to exceed the amount specified for any such item in the
Capital Addition Project Budget, and shall give Lessor sufficiently detailed
information with respect thereto.
 
(iii)           If, in the reasonable good faith judgment of Lessor, it appears
at any time or from time to time that the Remaining Funds will be insufficient
to complete the construction/perfoiniance of the Capital Addition Project
substantially in accordance with the Capital Addition Plans on or before the
Outside Completion Date, and to pay for all Capital Addition Project Costs
incurred in connection with such construction/performance, or if any other
expenses are required for such completion which were not scheduled in the
Capital Addition Project Budget, Lessor may request that Lessee demonstrate that
the Remaining Funds are sufficient for such completion and payment. If Lessee
does not so demonstrate to Lessor's reasonable satisfaction within ten (10) days
of receipt of Lessor's request to do so, then Lessee shall make arrangements for
additional monies to be made available as shall, in the reasonable good faith
judgment of Lessor, when added to the Remaining Funds, be sufficient so as to
complete and/or pay for the construction/performance of the Capital Addition
Project. Such additional monies of Lessee shall be applied for payment of costs
prior to Lessor advancing any additional funds under this Work Letter.
 
(l)           Construction Contract with General Contractor. Notwithstanding
anything to the contrary in this Work Letter, the Construction Contract with the
General Contractor shall specifically include, in substance, the following:
 
(i)            Lessor and Lessee shall be entitled to review (a) each
subcontract to establish the true value of each line item in the Construction
Contract with the General Contractor and (b) each monthly draw request from each
subcontractor.
 
(ii)           If the present budgeted value of any line item in the
Construction Contract with the General Contractor is higher than the "buyout"
value of the subcontract represented by that line item, the excess amount will
be subtracted from such line item and added to the "Contingency" line item in
the Construction Contract with the General Contractor.

46

--------------------------------------------------------------------------------


 
(iii)           If the "buyout" value of any subcontract is higher than the line
item therefor in the Construction Contract with the General Contractor, the
excess will be subtracted from the Contingency line item in the Construction
Contract with the General Contractor and added to the line item represented by
such subcontract and funded or accrued as if such amount was originally included
in such line item.
 
(iv)           Except as provided in subsection (iii) above, no portion of the
"Contingency" line item in the Construction Contract with the General Contractor
will be released to the General Contractor until the last to occur of (a) the
Completion Date, (b) all Punch List Items have been completed and (c) the date
Lessor and/or Lessee receives (1) all lien releases required hereunder, (2) an
"As-Built" set of plans and specifications, (3) an ALTA "As-Built" survey and
(4) such other documents as Lessor and/or Lessee may reasonably request.
 
(v)            The General Contractor's profit line item and general condition
line item (but not including bonds, permits or move-in expenses) will be paid
based upon the percentage of completion of all line items as of the date of such
payment.
 
(m)           Documents at Completion. Without limiting any provisions of this
Work Letter, from time to time as requested by Lessor and as soon as practicable
following the Completion Date, Lessee shall supply or cause to be supplied to
Lessor such reasonable documents and information pertaining to the Capital
Addition Project and the construction, performance and/or completion of the same
as Lessor shall request, including those documents and information described on
Schedule 1 attached hereto.
 
(n)           Assignment of Construction Contracts. At the reasonable request of
Lessor, Lessee shall assign to Lessor each Construction Contract to which Lessee
is a party utilizing an assignment instrument in form and substance acceptable
to Lessor and shall use commercially reasonable efforts to cause each other
party to such Construction Contract to consent to such assignment, if required
by the terms thereof.
 
2.6           Additional Events of Default. In addition to and without limiting
the "Events of Default" set forth in the Lease, any one or more of the following
shall also constitute an "Event of Default" under the Lease:
 
(a)            Lessee fails to perform any of the obligations to be perfoiiued
by Lessee under this Work Letter with respect to the Capital Addition Project,
and such failure is not cured within thirty (30) days after notice thereof from
Lessor or, if such failure cannot reasonably be cured within such thirty (30)
day period, such longer period as reasonably may be required to remedy such
default as long as Lessee has commenced such cure within such thirty (30) day
period, thereafter diligently prosecutes such cure and completes such cure not
later than sixty (60) days after notice from Lessor but in any event prior to
the Outside Completion Date; or

47

--------------------------------------------------------------------------------


 
(b)           Lessee fails to satisfy any condition to an advance under this
Work Letter for a period in excess of thirty (30) days, or, if such failure
cannot reasonably be cured within such thirty (30) day period, such longer
period as reasonably may be required to remedy such failure as long as Lessee
has commenced such cure within such thirty (30) day period, thereafter
diligently prosecutes such cure and completes such cure within sixty (60) days
but in any event prior to the Outside Completion Date; or
 
(c)           Lessee uses any monies advanced by Lessor under this Work Letter
for any purpose other than as allowed or contemplated under this Work Letter; or
 
(d)           Except as a result of a casualty, Condemnation or other reason
provided for under Section 45.1.16 of the Lease, work on the Capital Addition
Project ceases for thirty (30) consecutive days for any reason after
commencement thereof; or
 
(e)           The Completion Date does not occur by the Outside Completion Date,
free and clear of mechanics', materialmen's and other liens (other than except
for permitted contests pursuant to Article XII of the Lease); or
 
(0             Except for change orders allowed pursuant to the provisions of
this Work Letter, Lessee modifies or amends in any material respect, or
teiminates any Construction Contract without Lessor's written consent, which
such consent shall not be unreasonably withheld or unduly delayed; or
 
(g)            Except for permitted contests pursuant to Article XII of the
Lease, any mechanics', materialmen's or other lien is filed or asserted against
the Leased Property relating to the Beckett Lake Lodge Facility, or any part
thereof, and is not removed within 20 days of its filing or assertion, or any
suit or other proceeding is instituted to enforce or foreclose such a lien, and
such suit or proceeding is not dismissed within 20 days from its commencement.
 
 
2.7
Advances of Funds by Lessor.

 
(a)           Funding. Subject to the satisfaction by Lessee of the conditions
set forth in Section 2.8 of this Work Letter and the other provisions of this
Work Letter, Lessor will advance to Lessee funds up to the Lessor's Maximum Cost
(less all costs, fees, allowances and charges of Lessor which are included
within Capital Addition Project Costs) for the purpose of paying or reimbursing
Lessee for the payment of the Capital Addition Project Costs. Notwithstanding
anything to the contrary, all costs, including Excess Land Cost, allowances
(including those provided pursuant to Section 2.3), and charges by Lessor shall
be deemed funded or accrued by Lessor for purposes of this Work Letter and the
Lease as of the applicable date provided in this Work Letter, irrespective of
whether Lessee satisfies any or all of the conditions set forth in this Work
Letter for funding of Capital Addition Project Costs.

48

--------------------------------------------------------------------------------


 
(b)           Limitation of Funding Obligation. Lessor shall not be obligated to
advance to Lessee any sums (i) in excess of the Lessor's Maximum Cost, or (ii)
for which a Request for Advance is received more than sixty (60) days after the
Outside Completion Date, or (iii) when any of the conditions set forth in
Section 2.8 of this Work Letter have not been met or fulfilled, or (iv) if
Lessee has not satisfied the conditions set forth in Section 2.8 of this Work
Letter and delivered to Lessor its first Request for Advance on or prior to the
First Outside Funding Date.
 
(c)           Advances of Funds by Lessor. Draw requests will be reviewed
monthly and will be based on the prorata share completion to date of each
construction line item to be listed in the Capital Addition Project Budget. All
advances of funds under this Work Letter shall be made by Lessor in accordance
with a Request for Advance. Each Request for Advance shall be honored within ten
(10) Business Days of receipt of the same delivered in accordance with the
Notice provisions of the Lease together with the information required therein,
subject, however, to the limitations herein. In no event shall Lessor be
required to make any advance for a particular line item which, when aggregated
with prior advances, is in excess of the Capital Addition Project Budget for
such line item except to the extent amounts from contingency line items are
unused and/or to the extent savings, in Lessor's reasonable good faith
discretion, in other budget line items remain unused. Lessor shall issue checks
payable to, or otherwise advance funds to, Lessee, the payees designated in a
Request for Advance or jointly to Lessee and such payees, as Lessor shall
reasonably determine. Advances of funds to such payees or jointly to Lessee and
any such payee shall constitute an advance hereunder as though advanced directly
to Lessee.
 
(d)           Holdbacks. Any advances for costs and expenses of labor and
materials connected with the construction/performance of the Capital Addition
Project shall be limited to Ninety Percent (90%) of such costs and expenses and
shall be made in accordance with the payment schedule of the Construction
Contract with any General Contractor or other contractor. Upon Ninety Percent
(90%) completion of the Capital Addition Project as reasonably determined by
Lessor, the retainage shall be reduced to Five Percent (5%). The final advance
of proceeds representing the then remaining retainage for any particular item
will not be made until the last to occur of (i) the Completion Date, (ii)
completion of all Punch List Items and (iii) the date Lessor receives, as
applicable, (1) all final lien releases and waivers provided for herein, (2) an
"As-Built" set of plans and specifications (if reasonably requested by Lessor
based upon the nature of the Capital Addition Project), and (3) an ALTA
"As-Built" survey (if reasonably requested by Lessor based upon the nature of
the Capital Addition Project), and (4) such other documents as Lessor may
reasonably request. In no event shall any portion of such retainage be paid if
any mechanics' and/or materialmen's liens or other encumbrances have been filed
and remain on the Leased Property relating to the Beckett Lake Lodge Facility
(except for permitted contests pursuant to Article XII of the Lease).
 
2.8           Conditions to Lessor Obligations to Advance Funds. Lessor shall
not be obligated to make any advance of funds under this Work Letter, including
the first advance, unless and until the following conditions shall have been
satisfied (with proof thereof in form and sufficiency as may be reasonably
requested by Lessor):

49

--------------------------------------------------------------------------------


 
(a)           Approvals/Entitlements. To the extent not theretofore received and
approved by Lessor and to the extent of a material change not permitted herein
without approval, Lessor shall have received and approved, which such approval
by Lessor shall not be unreasonably withheld or unduly delayed, (i) the Capital
Addition Plans; (ii) the Capital Addition Project Budget(s); (iii) all
Construction Contracts with any General Contractor, any Architect and any other
contractor or material supplier that may be reasonably requested by Lessor; and
(iv) all authorizations and permits required by any Governmental Authority or
third party (including, if applicable, by the ground lessor under each Ground
Lease) for the construction/performance of the Capital Addition Project,
including building and grading permits, a foundation letter (if applicable to
the Capital Addition Project) and such other authorizations and permits as are
required for the use and operation of the Beckett Lake Lodge Facility for its
Primary Intended Use, which are presently procurable. Lessor's approval of the
Construction Contracts may be conditioned upon Lessor's review of competing bids
for work proposed to be performed by the General Contractor, Architect and any
other subcontractor or material supplier.
 
(b)           Utilities and Access. To the extent applicable to the Capital
Addition Project as reasonably determined by Lessor, Lessor shall have received
evidence reasonably satisfactory to Lessor that (i) all existing public
utilities, including telephone, water, sewage, electricity and gas are adequate
for the Beckett Lake Lodge Facility; and (ii) all existing means of ingress and
egress, parking, access to public streets and drainage facilities are adequate
for the Beckett Lake Lodge Facility.
 
(c)           Soils and Other Tests. To the extent applicable to the Capital
Addition Project as reasonably determined by Lessor, Lessor shall have received
and approved (such approval not to be unreasonably withheld) test borings,
engineering reports and such other site analysis as Lessor may require, all of
which must indicate that the soil is adequate for the proposed
construction/performance of the Capital Addition Project in accordance with the
Capital Addition Plans.
 
(d)           Insurance. Lessor shall have received certificates with respect to
the insurance required to be carried by Lessee or other Persons pursuant to
Section 2.5(d) above, together with evidence satisfactory to Lessor that the
premiums therefor have been paid in full.
 
Payment and Performance Bond(s). Lessor shall have received the payment and
performance bond(s) fulfilling the requirements set forth in
Section 2.4(s) above and shall have made arrangements, to the extent applicable
and prescribed by Legal Requirements, for the recordation and/or filing of the
same for recordation in the Official Records in the County in which the Land
relating to the Beckett Lake Lodge Facility is located, along with a copy of the
approved Construction Contract with the General Contractor.
 
No Default. No Event of Default shall have occurred under the Lease (including
this Work Letter) and no event or condition shall exist which, with notice
and/or lapse of time, or both, would constitute such an Event of Default under
the Lease (including this Work Letter).

50

--------------------------------------------------------------------------------


 
Condemnation; Casualty. No Condemnation shall be pending or threatened and no
casualty shall have occurred, in either case with respect to the Leased Property
relating to the Beckett Lake Lodge Facility or any portion thereof
 
(h)           Other Documents and Assurances. Lessor shall have received such
other documents and assurances as Lessor shall have reasonably requested,
including any endorsements to Lessor's existing policy of title insurance
updating the same without any additional exception except as may be reasonably
approved by Lessor and increasing the policy limit thereof to an amount equal to
the Capital Addition Project Costs funded or accrued by Lessor.
 
(i)            Request for Advance. Lessor shall have received and approved (A)
a Request for Advance accompanied by all necessary documents and certificates as
set forth in the definition thereof; (B) a Lessee's Affidavit; and (C) to the
extent applicable, a certificate from the Architect, or if no Architect, from an
officer of Lessee or any other reliable Person acceptable to Lessor, to the
effect that in such Person's opinion (1) the construction/performance of the
Capital Addition Project theretofore performed is in accordance with the Capital
Addition Plans and (2) the amount requested is appropriate in light of the
percentage of construction completed and amount of stored material.
 
Architect, Contractor Letters. Lessor shall have received from each of the
Architect, General Contractor, and major subcontractors a letter, in form and
substance satisfactory to Lessor, which, among other things, (i) states that, in
the event of a default by Lessee under the contract with the undersigned, the
undersigned agrees to perform for Lessor at Lessor's request under the terms of
the applicable Construction Contract, (ii) to the best knowledge of the
undersigned certifies to Lessor that the Capital Addition Plans comply with all
Legal Requirements, and that the work performed by the undersigned has been
completed in accordance with the Capital Addition Plans, and (iii) confirms such
other matters consistent with the terms and provisions of this subsection (j).
 
(k)            Proceedings. Lessor shall have reviewed and approved all
corporate proceedings to be taken by Lessee and Guarantor in connection with the
transactions contemplated under the Lease and this Work Letter.
 
2.9           Miscellaneous Provisions Applicable to Capital Addition Project.
 
(a)           Ownership of Capital Addition Project. At all times the Capital
Addition Project shall be owned entirely by Lessor subject to the leasehold
interest of Lessee under the Lease with respect to the Capital Addition Project.
Upon the request of Lessor, Lessee shall execute and/or cause any Affiliate of
Lessee to execute such documents as Lessor may reasonably request evidencing and
confirming Lessor's ownership of such Capital Addition Project.

51

--------------------------------------------------------------------------------


 
(b)           Advance Not a Waiver. No advance of funds under this Work Letter
shall constitute a waiver of any of the conditions to Lessor's obligation to
make further advances nor, if Lessee is unable to satisfy any such condition,
shall any such advance have the effect of precluding Lessor from thereafter
declaring such inability to be an Event of Default under the Lease.
 
(c)           Conditions for Benefit of Lessor. All conditions to the
obligations of Lessor hereunder are imposed solely for the benefit of Lessor and
no other Person shall have standing to require satisfaction of such conditions.
 
(d)           Compliance Responsibility. Notwithstanding the review and approval
by Lessor of the Capital Addition Plans or any other matter, Lessor shall have
no responsibility for compliance by the Leased Property relating to the Beckett
Lake Lodge Facility, the Capital Addition Project or the
construction/perfoimance of the Capital Addition Project with Legal
Requirements, sound architectural or engineering practices or other matters.
 
(e)           Notices. Any Notices with respect to Request for Advances and/or
change orders (only) shall be sent to Lessor in accordance with the provisions
for notices in the Lease, except that the same shall be sent to the following
address:
 
If to Lessor:
c/o Health Care Property Investors, Inc.

with a copy to:
3760 Kilroy Airport Way, Suite 300

 
Long Beach, California 90806

 
Attn: Legal Department

 
Fax: (562) 733-5200

 
 
Latham & Watkins LLP

 
650 Town Center Drive, 20th Floor

 
Costa Mesa, California 92626

 
Attn: David C. Meckler, Esq.

 
Fax: (714) 755-8290

 
(0             Offset. Upon the happening of any Event of Default, Lessor may
offset any amounts owed to Lessee or any Affiliate of Lessee from Lessor or any
Affiliate of Lessor against any monies due from Lessee to Lessor hereunder.
 
(g)           Attorneys' Fees and Costs. Subject to Lessor's funding obligations
under this Work Letter, Lessee shall pay to Lessor all of Lessor's attorneys'
fees and other costs and expenses expended or incurred in connection with (A)
amendments or other modifications to any of the Construction Contracts or the
Capital Addition Plans; and (B) any other matter related to the construction/
performance of the Capital Addition Project.
 
(h)           Incorporation. This Work Letter is incorporated into and shall
form a part of the Lease.
 
[Signature Page Follows]


52

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Work Letter as of the
Effective Date.


LESSOR:
 
HEALTH CARE PROPERTY INVESTORS, INC.,
     
a Maryland corporation
                         
By:
/s/ Paul Gallagher
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES
                         
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
                         
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
               
WESTMINSTER HCP, LLC,
     
a Delaware limited liability company
               
By:
HCPI/Tennessee, LLC,
       
a Delaware limited liability company,
       
its Sole Member.
               
By:
Health Care Property Investors, Inc.,
       
a Maryland corporation,
       
its Managing Member
               
By:
/s/ Paul Gallagher                                
       
Paul Gallagher
               
Its:
Executive Vice President
               
WITNESSES
               
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
               
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
 

 
S-53

--------------------------------------------------------------------------------


 
LESSOR (Continued):
 
TEXAS HCP HOLDING, L.P.,
     
a Delaware limited partnership
               
By:
Texas HCP G.P., Inc.,
       
a Delaware corporation
               
By:
/s/ Paul Gallagher
       
Paul Gallagher
     
Its:
Executive Vice President
               
WITNESSES
               
/s/ Sandra Burg
     
(signature)
     
Name:
Sandra Burg
     
(print)
               
/s/ Michelle Peffer
     
(signature)
     
Name:
Michelle Peffer
     
(print)
               
HCP AL OF FLORIDA, LLC,
     
a Delaware limited liability company
               
By:
Health Care Property Investors, Inc.,
       
a Maryland corporation,
       
its Managing Member
               
By:
/s/ Paul Gallagher                                
       
Paul Gallagher
               
Its:
Executive Vice President
               
WITNESSES 
               
/s/ Sandra Burg
     
(signature)
               
Name:
Sandra Burg
     
(print)
     
/s/ Michelle Peffer
     
(signature)
               
Name:
Michelle Peffer
     
(print)
 

 
S-54

--------------------------------------------------------------------------------


 
LESSEE:
 
LH ASSISTED LIVING, LLC,
     
a Delaware limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
             
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT COBBCO, INC.,
     
a California corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
 Melanie Werdel
     
(print)
 

 
S-55

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT HILLSBOROUGH, L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT OCOEE, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-56

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT PORT ORANGE, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
 (print)
               
SUMMERVILLE AT PRINCE WILLIAM, INC.,
     
a Delaware corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
 (print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
           

 
S-57

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT STAFFORD,  L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT VOORHEES, L.L.C.,
     
a New Jersey limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-58

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT WESTMINSTER,INC.,
     
a Maryland corporation
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT PINELLAS PARK, LLC,
     
a Delaware limited liability company
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES
               
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-59

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT OCALA WEST, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
                /s/ Carol Phillips      
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at CY-Fair, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
Carol Phillips
     
(print)
                /s/ Melanie Werdel      
(signature)
     
Name:
Melanie Werdel
     
(print)
           

 
S-60

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT FRIENDSWOOD 
     
ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at Friendswood, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT NEW PORT RICHEY, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
S-61

--------------------------------------------------------------------------------




LESSEE (Continued):
 
SUMMERVILLE AT LAKELAND, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
                WITNESSES                 
/s/ Carol Phillips
     
(signature)
     
Name:
Carol Phillips
     
(print)
             
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT ST. AUGUSTINE LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
                /s/ Melanie Werdel      
(signature)
     
Name:
 Melanie Werdel
     
(print)
 

 
S-62

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT OCALA EAST, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT VENICE, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
                /s/ Carol Phillips      
(signature)
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
 

 
S-63

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT LAKELAND HILLS 
     
ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at Lakeland Hills, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE AT IRVING ASSOCIATES, L.P., 
     
a Delaware limited partnership 
               
By:
Summerville at Irving, LLC,
       
a Delaware limited liability company,
       
Its General Partner
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
           



S-64

--------------------------------------------------------------------------------


 
LESSEE (Continued):
 
SUMMERVILLE AT CHESTNUT HILL, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature) 
     
Name:
Melanie Werdel
     
(print)
               
SUMMERVILLE 9, LLC, 
     
a Delaware limited liability company 
               
By:
/s/ Granger Cobb
       
Granger Cobb, President
               
WITNESSES 
               
/s/ Carol Phillips 
     
(signature) 
     
Name:
Carol Phillips
     
(print)
               
/s/ Melanie Werdel 
     
(signature)
     
Name:
Melanie Werdel
     
(print)
 

 
 
S-65

--------------------------------------------------------------------------------